EXHIBIT 10.1

$2,100,000,000

364-DAY BRIDGE TERM LOAN AGREEMENT

Dated as of March 16, 2015

among

HARRIS CORPORATION

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

CITIBANK, N.A.

and

SUNTRUST BANK

as Co-Syndication Agents

and

HSBC BANK USA, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      20   

1.03

  Accounting Terms      21   

1.04

  Rounding      21   

1.05

  References to Agreements and Laws      21   

ARTICLE II

  THE COMMITMENTS AND LOANS      22   

2.01

  Commitments      22   

2.02

  Borrowings, Conversions and Continuations of the Loans      22   

2.03

  Optional Prepayments      23   

2.04

  Optional Reduction or Termination of Commitments      24   

2.05

  Repayment of Loans      24   

2.06

  Mandatory Commitment Reductions and Prepayments      24   

2.07

  Interest      25   

2.08

  Fees      25   

2.09

  Computation of Interest and Fees      26   

2.10

  Evidence of Debt      26   

2.11

  Payments Generally      26   

2.12

  Sharing of Payments      28   

ARTICLE III

  TAXES, YIELD PROTECTION AND ILLEGALITY      28   

3.01

  Taxes      28   

3.02

  Illegality      31   

3.03

  Inability to Determine Rates      32   

3.04

  Increased Cost and Reduced Return; Capital Adequacy Reserves on Eurodollar
Rate Loans      32   

3.05

  Funding Losses      33   

3.06

  Matters Applicable to all Requests for Compensation      33   

3.07

  Survival      34   

3.08

  Change in Lending Office; Limitation on Increased Costs      34   

3.09

  Defaulting Lenders      34   

ARTICLE IV

  CONDITIONS PRECEDENT TO LOANS      34   

4.01

  Conditions of Effective Date      34   

4.02

  Conditions Precedent to Closing Date      35   

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      37   

5.01

  Existence, Qualification      37   

5.02

  Authorization; No Contravention      37   

5.03

  Governmental Authorization      37   

5.04

  Binding Effect      37   

5.05

  Financial Statements; No Material Adverse Change      38   

5.06

  Litigation      38   

5.07

  ERISA Compliance      38   

5.08

  Real Property      38   

5.09

  Margin Regulations; Investment Company Act      39   

 

i



--------------------------------------------------------------------------------

5.10

Taxes   39   

5.11

Intellectual Property; License, Etc.   39   

5.12

Disclosure   39   

5.13

Solvency   40   

5.14

Anti-Money Laundering Laws/Patriot Act   40   

5.15

Sanctions   40   

5.16

FCPA   40   

ARTICLE VI

AFFIRMATIVE COVENANTS   40   

6.01

Reporting Requirements   41   

6.02

Corporate Existence   42   

6.03

Compliance with Laws, Etc.   42   

6.04

Certificates   42   

6.05

Covenant to Secure Obligations Equally   42   

6.06

Maintenance of Properties   43   

6.07

Maintenance of Insurance   43   

6.08

Taxes and Other Claims   43   

6.09

Environmental Laws   43   

6.10

Books and Records   44   

6.11

Compliance with ERISA   44   

6.12

Visitation, Inspection, Etc.   44   

6.13

Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money Laundering Laws
  44   

6.14

Subsidiary Guarantee   44   

ARTICLE VII

NEGATIVE COVENANTS   45   

7.01

Liens   45   

7.02

Merger, Consolidation and Sale of Assets   47   

7.03

Sale and Leaseback   48   

7.04

Certain Investments   48   

7.05

Use of Proceeds   48   

7.06

Consolidated Total Indebtedness to Total Capital   48   

7.07

Restrictive Agreements   48   

7.08

Hedging Transactions   49   

7.09

Unrestricted Subsidiary Investment   49   

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES   49   

ARTICLE IX

ADMINISTRATIVE AGENT   52   

9.01

Appointment and Authorization of Administrative Agent   52   

9.02

Delegation of Duties   52   

9.03

Liability of Administrative Agent   52   

9.04

Reliance by Administrative Agent   53   

9.05

Notice of Default   53   

9.06

Credit Decision; Disclosure of Information by Administrative Agent   53   

9.07

Indemnification of Administrative Agent   54   

9.08

Administrative Agent in its Individual Capacity   54   

9.09

Successor Administrative Agent   54   

9.10

Other Agents, Arranger   55   

9.11

Withholding Tax   55   

9.12

Administrative Agent May File Proofs of Claim   55   

 

ii



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS   56   

10.01

Amendments, Etc.   56   

10.02

Notices and Other Communications; Facsimile Copies; General   57   

10.03

No Waiver; Cumulative Remedies   58   

10.04

Attorney Costs, Expenses and Taxes   58   

10.05

Indemnification by the Borrower   59   

10.06

Payments Set Aside   60   

10.07

Successors and Assigns   60   

10.08

Confidentiality   62   

10.09

Set-off   63   

10.10

Interest Rate Limitation   64   

10.11

Counterparts   64   

10.12

Integration   64   

10.13

Survival of Representations and Warranties   64   

10.14

Severability   64   

10.15

Removal and Replacement of Lenders   64   

10.16

Governing Law   65   

10.17

Waiver of Right to Trial by Jury   66   

10.18

Waiver of Right to Consequential Damages   66   

10.19

ENTIRE AGREEMENT   66   

10.20

Patriot Act Notice   66   

10.21

Unrestricted Subsidiaries   67   

10.22

No Advisory or Fiduciary Responsibility   67   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

I

Pricing Schedule

2.01

Commitments

5.06

Litigation

10.02

Eurodollar and Domestic Lending Offices, Addresses for Notices

EXHIBITS

 

A

Form of Loan Notice

B

Form of Solvency Certificate

C

Form of Assignment and Acceptance

D

Form of Compliance Certificate

E

Form of Guarantee

F-1

Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Not Partnerships for U.S. Federal Income Tax Purposes)

F-2

Form of U.S. Tax Compliance Certificate (For Foreign Person Participant
Recipients That Are Not Partnerships for U.S. Federal Income Tax Purposes)

F-3

Form of U.S. Tax Compliance Certificate (For Foreign Person Participants That
Are Partnerships for U.S. Federal Income Tax Purposes)

F-4

Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Partnerships for U.S. Federal Income Tax Purposes)

 

i



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT

This 364-DAY BRIDGE TERM LOAN AGREEMENT (this “Agreement”) is made and entered
into as of March 16, 2015, by and among HARRIS CORPORATION, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and MORGAN STANLEY
SENIOR FUNDING, INC., in its capacity as administrative agent for the Lenders
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide a $2,100,000,000
term loan facility to the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to make the requested term loans to the Borrower.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Business” means Exelis, together with its Subsidiaries.

“Acquired Business Material Adverse Effect” means any event, change, effect,
development, state of facts, condition, circumstance or occurrence that has a
material adverse effect on the financial condition, properties, assets,
liabilities, business or results of operations of Exelis and its Subsidiaries,
as the case may be, taken as a whole; provided, however, that none of the
following, or the direct results thereof, shall constitute an Acquired Business
Material Adverse Effect: (a) changes in the economy or financial markets
generally in the United States; (b) changes that are the result of factors
generally affecting the industries in which the Acquired Business operates;
(c) changes in GAAP or in any Law of general applicability after the date of the
Acquisition Agreement; (d) a decline in the price, or a change in the trading
volume, of the Shares; (provided, however, that the exception in this clause
(d) shall not apply to the underlying causes giving rise to or contributing to
any such decline or change and shall not prevent any of such underlying causes
from being taken into account in determining whether an Acquired Business
Material Adverse Effect has occurred or would be reasonably likely to occur
unless otherwise excluded pursuant to any of the other clauses of this
definition); (e) the failure to meet internal or analysts’ expectations or
projections for results of operations (provided, however, that the exception in
this clause (e) shall not apply to the underlying causes giving rise to or
contributing to any such failure and shall not prevent any of such underlying
causes from being taken into account in determining whether an Acquired Business
Material Adverse Effect has occurred or would be reasonably likely to occur
unless otherwise excluded pursuant to any of the other clauses of this
definition); (f) acts of war, insurrection, sabotage or terrorism (or the
escalation of the foregoing), or any weather-related or other force majeure
event or natural disaster; (g) the execution, delivery, announcement or pendency
of the Acquisition Agreement or the consummation of the Transactions (as defined
in the Acquisition Agreement) (including the impact thereof on the
relationships, contractual or otherwise, of Exelis or any of its Subsidiaries
with



--------------------------------------------------------------------------------

employees, customers, suppliers or business partners) (provided that the
exception in this clause (g) shall not apply to any representations and
warranties contained in Article V of the Acquisition Agreement that address the
consequences from the execution, delivery, announcement or pendency of the
Acquisition Agreement or the consummation of the Transactions (as defined in the
Acquisition Agreement)); or (h) actions (or omissions) of Exelis and its
Subsidiaries taken as expressly required to comply with the terms of the
Acquisition Agreement (provided that the exception in this clause (h) shall not
apply to any obligation to operate in the ordinary course of business or any
similar provisions in the Acquisition Agreement); provided further, that with
respect to clauses (a), (b), (c) and (f) above, such event, change, effect,
development, state of facts, condition, circumstance or occurrence shall be
taken into account to the extent it has a disproportionately adverse effect on
Exelis and its Subsidiaries, taken as a whole, compared to other companies
operating in the industry in which Exelis and its Subsidiaries operate. In this
definition (i) each reference to the “Acquisition Agreement” shall mean the
Acquisition Agreement as in effect on February 5, 2015 and (ii) each capitalized
term which is not defined in any other provision of this Agreement shall have
the meaning given to such term in the Acquisition Agreement.

“Acquisition” means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or a line or
lines of business conducted by such Person.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
February 5, 2015, among the Borrower, MergerCo. and Exelis.

“Acquisition Agreement Representations” means the representations and warranties
made on or behalf of or related to the Acquired Business in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or its applicable Subsidiary) has the right to
terminate its obligation to consummate the Exelis Acquisition under the
Acquisition Agreement or the right not to consummate the Exelis Acquisition
pursuant to the Acquisition Agreement as a result of a breach of such
representations and warranties.

“Administrative Agent” has the meaning specified in the preamble hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managing general partners; or (b) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Anti-Corruption Laws” has the meaning set forth in Section 5.16.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.14.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

“Applicable Rate” means, for any Type of Loan at any time, the percentage rate
per annum which is applicable at such time with respect to Loans of such Type by
reference to the then applicable Senior Debt Ratings of the Borrower as set
forth in the Pricing Schedule.

“Approved Fund” has the meaning set forth in Section 10.07(i).

“Arranger” means MSSF in its capacities as sole lead arranger and sole
bookrunner with respect to the financing hereunder.

“Asset Sale” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property of the Borrower
or any of its Subsidiaries (excluding Exelis and its Subsidiaries prior to the
Closing Date), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and including any loss of or damage to, or any
condemnation or other taking of, any such property, except Excluded Asset Sales.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and all reasonable disbursements of internal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of any remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 27, 2014, and
the related consolidated statements of income and cash flows for such fiscal
year.

“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate from time to time plus 0.50%, (b) the rate of
interest per annum from time to time published in the “Money Rates” section of
The Wall Street Journal as being the “Prime Lending Rate” or, if more than one
rate is published as the Prime Lending Rate, then the highest of such rates (the
“Prime Rate”) (each change in the Prime Rate to be effective as of the date of
publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease

 

3



--------------------------------------------------------------------------------

to publish the Prime Lending Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate and (c) the Eurodollar Rate determined on a daily basis for an Interest
Period of one month plus 100 basis points. Each change in any interest rate
provided for herein based upon the Base Rate resulting from a change in the
Prime Lending Rate, the federal funds effective rate or the Eurodollar Rate
shall take effect at the time of such change in the Prime Lending Rate, the
federal funds effective rate, or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date to the same Borrower and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to remain closed in the
state where the Administrative Agent’s Office is located; provided that, when
used in connection with a Eurodollar Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
Dollars in London, England and in the interbank or other market used to
determine the interest rate thereon.

“Calculation Date” shall mean the last Business Day of each calendar quarter.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (c) compliance by any Lender (or its applicable Lending Office)
(or, for purposes of Section 3.04, by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, or any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that such a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, “option right”), whether such right
is exercisable immediately or only after the passage of time), directly

 

4



--------------------------------------------------------------------------------

or indirectly, of 25% or more of the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body. For purposes of determining a majority
of the members of the board of directors or other equivalent governing body,
vacant seats shall not be included.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

“Committed Financing” means any committed but unfunded term loan or private
placement agreement in connection with financing the Transactions, but excluding
the commitments of $1,300,000,000 pursuant to the Term Loan Agreement.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.

“Commitment Fees” has the meaning set forth in Section 2.08(a).

“Commitment Termination Date” means August 5, 2015; provided that to the extent
that pursuant to Section 9.2(a) of the Acquisition Agreement (as of February 5,
2015) the “Termination Date” (as defined therein) is extended to November 5,
2015, the Commitment Termination Date shall be automatically extended to
November 5, 2015 (and the Borrower shall provide prompt written notice of such
extension to the Administrative Agent, but such notice shall not be a condition
to such automatic extension).

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or, solely for purposes of Section 412 and Section 430 of the Code, is
part of a group which includes the Borrower and which is treated as a single
employer under Section 414 of the Code.

“Compensation Period” has the meaning set forth in Section 2.11(d)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

5



--------------------------------------------------------------------------------

“Consolidated EBIT” means, for any period, for the Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, an
amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense determined on
a consolidated basis in accordance with GAAP, (iii) other non-cash losses or
deductions (including purchased in-process research and development, impairment
charges, expensing of stock options or stock awards, write-offs or restructuring
charges), but excluding all depreciation and amortization and (iv) fees, costs,
write-offs and other expenses associated with any Acquisition.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the sum of (i) total interest expense with respect to Debt including,
without limitation, the interest component of any payments in respect of capital
leases capitalized or expensed during such period (whether or not actually paid
during such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Arrangements during such period (whether or
not actually paid or received during such period).

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income (or loss) of the Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any non-cash
extraordinary gains or losses, (b) any gains attributable to write-ups of
assets, (c) any equity interest of the Borrower or any Restricted Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (d) any net
income (or loss) attributable to an Unrestricted Subsidiary.

“Consolidated Total Assets” means, at any time, the total consolidated assets of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP, as reflected on the Borrower’s consolidated balance
sheet as of the last day of the fiscal quarter ending on or before the date of
determination, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, at any time, without duplication, the
sum of (a) all amounts which would be included as Debt of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP at such time, plus (b) the amount of Attributable Indebtedness of the
Borrower and its Restricted Subsidiaries at such time.

“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which such Person otherwise assures a creditor against loss, (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) all obligations of such Person under any
lease of property, real or personal, the obligations of the lessee in respect of
which are required in accordance with GAAP to be capitalized on a balance sheet
of the lessee and (c) all Synthetic Lease Obligations.

“Debt Issuance” means the borrowing, issuance or other incurrence of Debt for
borrowed money (including hybrid securities and debt securities convertible into
equity), in each case, by the Borrower or any of its Subsidiaries, except
Excluded Debt (and without duplication of the amount of any Committed Financing
which has been applied to reduce the Commitments pursuant to Section 2.06(c)).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

6



--------------------------------------------------------------------------------

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Base Rate
Loans, the Base Rate plus the Applicable Rate applicable to Base Rate Loans plus
2% per annum, (b) with respect to Eurodollar Rate Loans, the applicable
Eurodollar Rate plus the Applicable Rate applicable to Eurodollar Rate Loans
plus 2% per annum; provided, however, that for any Eurodollar Rate Loans, at the
end of the applicable Interest Period, interest shall accrue at the Base Rate
plus 2% per annum and (c) with respect to all other amounts, the interest rate
then applicable hereunder to Base Rate Loans plus 2% per annum.

“Defaulting Lender” shall mean, at any time, (a) any Lender that has failed to
comply with its obligations under this Agreement to make a Loan or to make any
other payment due hereunder (each a “funding obligation”), unless such Lender
has notified the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent will be specifically identified in such writing, including a
description of any Default or Event of Default that is asserted to be the cause
of the conditions precedent not being satisfied), (b) any Lender that has
notified the Administrative Agent in writing, or has stated publicly, that it
does not intend to comply with any such funding obligation hereunder, unless
such writing or public statement states that such position is based on such
Lender’s reasonable determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent will be specifically
identified in such writing or otherwise communicated to the Administrative Agent
following such statement, including a description of any Default or Event of
Default that is asserted to be the cause of the conditions precedent not being
satisfied), (c) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (d) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding, absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender upon notification of
such determination by the Administrative Agent to the Borrower and the Lenders.

“Disqualified Institution” means (a) competitors of the Borrower or its
Subsidiaries or the Acquired Business or its Subsidiaries, identified in writing
by the Borrower to the Administrative Agent from time to time (it being
understood that notwithstanding anything herein to the contrary, in no event
shall a supplement apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest hereunder that is
otherwise permitted hereunder, but upon the effectiveness of such designation,
any such Person may not acquire any additional Commitments, Loans or
participations), (b) such other Persons identified in writing by the Borrower to
the Administrative Agent on or prior to February 5, 2015 and (c) Affiliates of
the Persons identified pursuant to clauses (a) or (b) that are either clearly
identifiable by name or identified by the Borrower to the Administrative Agent.

“Divestiture” has the meaning set forth in Section 7.02(b).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

“Eligible Assignee” has the meaning specified in Section 10.07(i).

“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters (including,
without limitation, any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any fraction thereof)) as now or at any time hereafter in effect.

“Equity Consideration” means the issuance by the Borrower of shares of its
common stock to Exelis’ shareholders (including holders of Exelis restricted
shares) on the Closing Date pursuant to the Acquisition Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any Equity Interest (including
equity-linked securities) of the Borrower or any of its Subsidiaries to any
Person except (a) the Equity Consideration, (b) pursuant to any employee stock
plans and retirement plans or issued as compensation to officers and/or
non-employee directors, (c) issuances of directors’ qualifying shares and/or
other nominal amounts required to be held by Persons other than the Borrower or
its Subsidiaries under applicable Law and (d) to the Borrower or any of its
Subsidiaries or in the case of any non-wholly owned Subsidiary pro rata to its
equity holders or on a more than pro rata basis to the Borrower or its
Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any Commonly Controlled Entity from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any Commonly
Controlled Entity from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) with respect to a Pension Plan or Multiemployer
Plan that does not hold assets that equal or exceed its liabilities, the filing
of a notice of intent to terminate under Section 4041(a)(2) of ERISA, if such
Pension Plan’s or Multiemployer Plan’s liabilities exceed its assets as of the
date of the filing of such notice, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC under Section 4042 of ERISA to terminate such Pension
Plan or Multiemployer Plan; or (e) the imposition of any liability under Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any Commonly Controlled Entity that would cause a
Material Adverse Effect.

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, an interest rate per annum equal to the greater of (x) 0.00% and
(y) the rate per annum obtained by dividing (a) LIBOR for such Interest Period
by (b) a percentage equal to 1.00 minus the daily average Eurodollar Reserve
Rate for such Interest Period.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Rate” means the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject for Eurodollar funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute Eurodollar funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Eurodollar Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” has the meaning specified in Article VIII.

“Excluded Asset Sale” means (a) the unwinding of hedging arrangements, (b) the
disposition of accounts receivable as part of collection, (c) the sale or other
disposition of inventory or assets to the Borrower or any of its Subsidiaries,
(d) any sale or other disposition in the ordinary course of business (as
reasonably determined in good faith by the Borrower), and (e) any other sale or
other disposition of assets the Net Cash Proceeds of which do not exceed
$10,000,000 in any single transaction or series of related transactions or
$100,000,000 in the aggregate for all such dispositions of assets.

“Excluded Debt” means (a) intercompany Debt among the Borrower and its
Subsidiaries or among Subsidiaries of the Borrower, (b) credit extensions under
the Existing Revolving Credit Agreement up to the existing commitments
thereunder (in effect on February 5, 2015), (c) commercial paper issuances,
(d) ordinary course letter of credit facilities, overdraft protection and short
term working capital facilities, ordinary course foreign credit facilities
(including the renewal, replacement or refinancing thereof), factoring
arrangements, capital leases, financial leases, hedging and cash management,
(e) purchase money and equipment financings and similar obligations and
(f) other Debt (excluding any Permanent Financing) in an aggregate principal
amount up to $100,000,000.

“Excluded Financial Covenant Debt” mean (a) the Debt of the Borrower’s
Unrestricted Subsidiaries and (b) prior to the date that is 30 Business Days
following the Closing Date, Refinancing Debt.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be deducted or withheld from a payment to
a Recipient by or on account of any obligation of the Borrower hereunder:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and

(b) any U.S. federal withholding Taxes that (i) are imposed on amounts payable
to such Recipient pursuant to a law in effect on the date on which such
Recipient becomes a Recipient under this Agreement (other than pursuant to an
assignment request by the Borrower under Section 10.15) or designates a new
Lending Office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new Lending Office, (ii) are
attributable to such Recipient’s failure to comply with Section 3.01(f), or
(iii) are imposed under FATCA.

 

9



--------------------------------------------------------------------------------

“Exelis” means Exelis Inc., an Indiana corporation.

“Exelis Acquisition” means the acquisition by the Borrower, through MergerCo.,
of all of the outstanding share capital of Exelis pursuant to the Acquisition
Agreement.

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of September 28, 2012, as amended by Amendment No. 1 thereto
dated as of February 25, 2015, by and among the Borrower, the lenders from time
to time party thereto and SunTrust Bank, as administrative agent.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version if substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and applicable intergovernmental
agreements and related legislation or official administrative rules or practices
with respect thereto.

“FCPA” has the meaning set forth in Section 5.16 hereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” means that certain fee letter, dated as of February 5, 2015,
between the Arranger and the Borrower.

“Fitch” means Fitch Ratings Inc.

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that (a) is not
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, (b) is an entity substantially all of whose assets
consist (directly or indirectly) of the capital stock and/or Debt of one or more
Subsidiaries that are CFCs or (c) is a Subsidiary of an entity set forth in
subclause (a) or (b).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Government Contract” means any agreement or contract with or made at the
request of any Governmental Authority.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, department,
instrumentality, commission, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” means a guarantee executed by a Guarantor in substantially the form
of Exhibit E.

“Guarantor” means any Restricted Subsidiary of the Borrower that has executed
and delivered a Guarantee or supplement thereto pursuant to Section 6.14.

“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any fraction thereof), defined or regulated as such in or under any
Environmental Law.

“Hedging Arrangements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hostile Acquisition” means (a) any transaction which is subject to
Section 13(d) (other than an Investment Transaction) or Section 14(d) of the
Securities Exchange Act of 1934, unless, prior to the time such transaction
becomes subject to such Section 13(d) or 14(d), the board of directors or other
governing body of the acquiree has adopted a resolution approving such
transaction and approving any “change of control” with respect to such Person
whereby the Borrower may acquire control of such Person, and (b) any purchase or
attempt to purchase, any Person by means of a public debt or equity tender offer
or other unsolicited takeover (or the equivalent thereof in any jurisdiction),
or any attempt to engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case which has not been approved
and recommended by the board of directors (or the functional equivalent thereof)
of the Person being acquired or proposed to be acquired or which is the subject
of such proxy contest. For purposes of this definition, (x) a “change of
control” means, for any Person, an Acquisition with respect to such Person and
(y) an “Investment Transaction” means a transaction subject to Section 13(d),
but not Section 16, of the Securities Exchange Act of 1934, provided that in
connection with such a transaction, the Borrower or any applicable Subsidiary
(as the case may be) has reported and at all times continues to report to the
Securities and Exchange Commission that such transaction is undertaken for
investment purposes only and not for any of the purposes specified in clauses
4(a) through (j), inclusive, of the special instructions for complying with
Schedule 13D under the Securities Exchange Act of 1934.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if requested by the Borrower and consented to by all the Lenders,
twelve months, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means the joinder agreement dated as of February 25, 2015
among the Borrower, certain Lenders and the Arranger.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent

 

12



--------------------------------------------------------------------------------

Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (c) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the “Lending
Office” of such Lender (or an Affiliate of such Lender) designated for such Type
of Loan in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or such Affiliate of such Lender) as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office by which its Loans of such Type are to be made and maintained.

“LIBOR” shall mean (a) for any applicable Interest Period, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London, England time), two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period and (b) if for any reason the foregoing rate
is not available for any Interest Period, the rate per annum reasonably
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars in the approximate amount of the Eurodollar Rate Loan comprising part
of such Borrowing would be offered by the Administrative Agent to major banks in
the London interbank Eurodollar market at their request at or about 10:00 a.m.
(New York, New York time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

“Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
charge of any kind or nature whatsoever (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction or any other similar
recording or notice statute, and any lease having substantially the same effect
as any of the foregoing); provided that in no event shall a precautionary filing
of a UCC financing statement in respect of an operating lease constitute a Lien.

“Loan” means a loan made by a Lender to the Borrower hereunder. A Loan may be a
Base Rate Loan or a Eurodollar Rate Loan, each of which shall be a “Type” of
Loan.

“Loan Documents” means this Agreement, the Guarantee and any promissory notes
issued pursuant to this Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Margin Stock” has the meaning set forth in Regulation U.

 

13



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower to perform its payment obligations under any Loan
Documents or (c) the validity or enforceability of any Loan Documents or the
rights and remedies of the Lenders hereunder or thereunder.

“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Borrower, the assets of which represent 10% or more of Consolidated Total Assets
(or the equivalent thereof in another currency), based upon the most recent
financial statements delivered to the Administrative Agent pursuant to Sections
6.01(a) and (b).

“Maturity Date” means (a) the date that is 364 days after the Closing Date (or
if such date is not a Business Day, the Business Day immediately preceding such
date) or (b) such earlier date on which the maturity of the Loans is accelerated
in accordance with the terms hereof.

“Maximum Rate” has the meaning set forth in Section 10.10.

“MergerCo.” means Harris Communication Solutions (Indiana), Inc., an Indiana
corporation and a wholly-owned Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means a multiemployer plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
calendar years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the aggregate amount of all cash (which
term, for the purpose of this paragraph (a), shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such Asset Sale, including property insurance or condemnation
proceeds paid on account of any loss of or damage to, or any condemnation or
other taking of, any property, net of (i) all reasonable attorneys’ fees,
accountants’ fees, investment banking fees, brokerage, consultant and other
customary fees and survey costs, title insurance premiums, and related search
and recording charges, commissions, title and recording tax expenses and other
reasonable fees and expenses incurred in connection therewith, (ii) all taxes
paid or reasonably estimated to be payable as a result thereof, (iii) all
payments made, and all installment payments required to be made, with respect to
any obligation (A) that is secured by any assets subject to such Asset Sale, in
accordance with the terms of any Lien upon such assets, or (B) that must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale, (iv) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Sale, or to
any other Person (other than the Borrower or any of its Subsidiaries) owning a
beneficial interest in the assets disposed of in such Asset Sale, and (v) the
amount of any reserves established by the Borrower or any of its Subsidiaries in
accordance with GAAP to fund purchase price or similar adjustments, indemnities
or liabilities, contingent or otherwise, reasonably estimated to be payable in
connection with such Asset Sale (provided that to the extent and at the time any
such amounts are released from such reserve, such

 

14



--------------------------------------------------------------------------------

amounts shall constitute Net Cash Proceeds); provided that such Net Cash
Proceeds of Asset Sale shall not include proceeds of any Asset Sale received to
the extent reinvested (or committed to be reinvested) in other assets used or
useful in the business of the Borrower or any of its Subsidiaries (including any
investments and Acquisitions) within nine months of receipt of such proceeds by
the Borrower or any of its Subsidiaries; and

(b) with respect to any Equity Issuance or Debt Issuance, the aggregate amount
of all cash proceeds received (including in escrow) in respect of such Equity
Issuance or Debt Issuance, net of all reasonable attorneys’ fees, accountants’
fees, investment banking fees, brokerage, consultant and other customary fees
and other reasonable fees, expenses, costs, underwriting discounts and
commissions incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof.

“Net Worth of Unrestricted Subsidiaries” shall mean, as of any date, the portion
of Total Shareholders’ Equity that relates to the shareholders’ equity of
Unrestricted Subsidiaries as of such date determined in accordance with GAAP,
but without reduction for the minority interests, if any, in any Subsidiaries
thereof.

“Non-Consenting Lender” has the meaning specified in Section 10.15.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Obligations” means all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document or otherwise with respect to any Loan including, without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, any Lender incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

15



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed solely with respect to an assignment (other than an
assignment made pursuant to Section 10.15).

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” (as defined in Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 302 or Title IV of ERISA or Section 412 of the Code and is
sponsored or maintained by the Borrower or any Commonly Controlled Entity or to
which the Borrower or any Commonly Controlled Entity contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Permanent Financings” means the issuance by the Borrower of unsecured debt
securities and/or the borrowing of term loans (or, at the Borrower’s option,
issuance of equity or other securities) in connection with financing the
Transactions (other than the Loans).

“Permitted Liens” means only those Liens permitted by subsections (a) through
(s) of Section 7.01.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
other legally recognized entity or Governmental Authority.

“Plan” means, at a particular time, an employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA, or would
be deemed a “contributing sponsor” under Section 4069 of ERISA if such plan were
terminated.

“Pricing Schedule” means the pricing grid set forth on Schedule I attached
hereto.

“Properties” has the meaning set forth in Section 5.08.

“Pro Rata Share” means, with respect to each Lender, a percentage, the numerator
of which shall be such Lender’s Commitment and/or Loans outstanding, and the
denominator of which shall be the sum of the Commitments and/or Loans
outstanding of all Lenders, as such share may be adjusted as contemplated
herein.

 

16



--------------------------------------------------------------------------------

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Refinancing Debt” means Debt incurred by the Borrower and/or its Subsidiaries,
to the extent the proceeds thereof have been escrowed, for the redemption,
defeasement, satisfaction and discharge or repayment of any existing Debt of the
Borrower, Exelis or their respective Subsidiaries.

“Register” has the meaning set forth in Section 10.07(c).

“Regulation D” shall mean Regulation D of the Board, as the same may be in
effect from time to time, and any successor regulations.

“Regulation T” shall mean Regulation T of the Board, as the same may be in
effect from time to time, and any successor regulations.

“Regulation U” shall mean Regulation U of the Board, as the same may be in
effect from time to time, and any successor regulations.

“Regulation X” shall mean Regulation X of the Board, as the same may be in
effect from time to time, and any successor regulations.

“Regulation Y” shall mean Regulation Y of the Board, as the same may be in
effect from time to time, and any successor regulations.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the regulations promulgated under Section 4043 of ERISA.

“Required Lenders” means, as of any date of determination, at least two Lenders
whose Pro Rata Share is more than 50% in the aggregate; provided, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its Commitments and Loans shall be excluded for purposes of determining Required
Lenders; provided further, that if there is only one Lender, only the consent of
that Lender shall be required.

“Responsible Officer” means the chief executive officer, president, a vice
president, chief financial officer, treasurer or assistant treasurer of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

17



--------------------------------------------------------------------------------

“Sanctions” means Laws administered by the Office of Foreign Assets Control of
the U.S. Department of Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury that prohibit or restrict transactions
or dealings with designated Persons, countries or territories.

“Sanctioned Country” shall mean a country or territory subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or “Sectoral Sanctions
Identifications” maintained by OFAC available at
https://sdnsearch.ofac.treas.gov/, or as otherwise published from time to time,
or (ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” means any agreement or arrangement providing for sales,
transfers or conveyances to a special purpose Subsidiary or special purpose
entity of accounts receivable, notes, chattel paper, other rights to payment and
related property, whether or not for recourse and whether or not treated as a
sale for purposes of FAS 140, but not including the sale or transfer of a single
note or notes or receivable undertaken on an isolated, non-programmatic basis.
For purposes hereof, the “applicable amount” of any Securitization at any time
shall be equal to the greater of (a) the outstanding principal amount of any
Debt at such time incurred by the Borrower or any Restricted Subsidiary pursuant
to any such Securitization, or (b) the face amount or book value (whichever is
greater) of any and all receivables, notes, chattel paper, other rights to
payment and related property sold or transferred pursuant to such Securitization
and outstanding at such time.

“Senior Debt Rating” means the senior debt rating assigned to the senior,
unsecured long-term debt securities of the Borrower by S&P, Moody’s or Fitch
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. For purposes of the foregoing and
determining the applicable level set forth on the Pricing Schedule, (a) at any
time that Senior Debt Ratings are available from each of S&P, Moody’s and Fitch
and there is a split among such Senior Debt Ratings, then (i) if any two of such
Senior Debt Ratings are in the same level, such level shall apply or (ii) if
each of such Senior Debt Ratings is in a different level, the level that is
between the levels of the other two ratings agencies shall apply and (b) at any
time that Senior Debt Ratings are available only from any two of S&P, Moody’s
and Fitch and there is a split in such Senior Debt Ratings, then the higher of
such Senior Debt Ratings shall apply, unless there is a split in Senior Debt
Ratings of more than one level, in which case the level that is one level higher
than the lower Senior Debt Rating shall apply. If only one of S&P, Moody’s or
Fitch shall have in effect a Senior Debt Rating for the Borrower, the Senior
Debt Rating shall be the available rating. In the event that a Senior Debt
Rating is not obtained, the pricing will be determined based on Rating Level 5.

“Single Employer Plan” means any plan maintained for employees of the Borrower
or any Commonly Controlled Entity that is subject to Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit B.

 

18



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to the Borrower and its
Subsidiaries, (a) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) the Borrower and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“Specified Default” means any Default or Event of Default under Sections
8.01(a), (b) (solely with respect to breaches of Sections 6.02 (with respect to
the corporate existence of the Borrower), 7.01, 7.02 and 7.05), (e) (solely with
respect to clause (i) thereof) and (f).

“Specified Representations” means the representations and warranties in Sections
5.01(a), 5.02(a), 5.02(b), 5.02(c)(i), (ii) and (iii) (limited in the case of
clause (iii) thereof to agreements with respect to indebtedness of the Borrower
or its Subsidiaries in a committed or outstanding principal amount in excess of
$100,000,000), 5.03, 5.04, 5.05(a), 5.09, 5.13, 5.14, 5.15 and 5.16.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 & 840-20, as
amended; (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property and
(c) upon the insolvency or bankruptcy of such lessee, would be characterized as
the indebtedness of such lessee.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication and (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Loan Agreement” means the $1,300,000,000 term loan agreement dated as of
the date hereof among the Borrower, the lenders party thereto and MSSF, as
administrative agent.

 

19



--------------------------------------------------------------------------------

“Total Capital” means, at any date, the sum of (a) Consolidated Total
Indebtedness as of such date, plus (b) Total Shareholders’ Equity as of the last
day of the most recently ended fiscal quarter for which the Borrower has or is
required hereunder to have delivered its financial statements; provided that the
foregoing shall give effect on a pro forma basis to any acquisition or
disposition which has been consummated subsequent thereto.

“Total Shareholders’ Equity” means, as of any date, the total shareholders’
equity of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, including without duplication the minority interest in Subsidiaries
that are not wholly owned by the Borrower and excluding all equity interest in
the Unrestricted Subsidiaries.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Transactions” means the consummation of the Exelis Acquisition, the making of
the Loans hereunder, the payment of fees and expenses in connection therewith
and the other transactions contemplated hereby or related thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated in
writing to the Administrative Agent after the Closing Date as an “Unrestricted
Subsidiary” in accordance with Section 10.21.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 3.01(f)(ii)(C).

“Vendor Finance Investment” means any loan, advance, lease (whether structured
as a capital lease or an operating lease) or guaranty entered into by the
Borrower or any of its Subsidiaries pursuant to, in connection with or for the
purpose of facilitating the sale or provision of goods and services of the
Borrower or any of its Subsidiaries to its customers, in each case arising
outside of the ordinary course of business of the Borrower and its Subsidiaries
as existing on the date hereof.

“Withholding Agent” shall mean the Borrower or the Administrative Agent, as
applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and any
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such references appear.

(iii) The term “including” is by way of example and not limitation.

 

20



--------------------------------------------------------------------------------

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in electronic or physical form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any indebtedness or other liabilities of the Borrower
or any Subsidiary of the Borrower at “fair value”, as defined therein and
(ii) for purposes of this Agreement, any change in GAAP requiring leases which
were previously classified as operating leases to be treated as capitalized
leases shall be disregarded and such leases shall continue to be treated as
operating leases consistent with GAAP as in effect immediately before such
change in GAAP became effective.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; (b) references to
any Law shall

 

21



--------------------------------------------------------------------------------

include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law; (c) references to any Person
shall be construed to include such Person’s successors and permitted assigns;
and (d) all references to a specific time shall be construed to refer to the
time in the city and state of the Administrative Agent’s principal office,
unless otherwise indicated.

ARTICLE II

THE COMMITMENTS AND LOANS

2.01 Commitments. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans to the Borrower in Dollars on the Closing
Date in an aggregate principal amount not to exceed at any time outstanding such
Lender’s Commitment; provided, that if for any reason the full amount of any
Lender’s Commitment is not fully drawn by the Borrower on the Closing Date, the
undrawn portion thereof shall automatically be cancelled upon giving effect to
the funding of the drawn Loans on the Closing Date. Any amount borrowed under
this Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on the Closing Date.

2.02 Borrowings, Conversions and Continuations of the Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(x) 11:00 a.m., New York time, three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans or (y) 11:00 a.m.,
New York time, one Business Day prior to the requested date of any Borrowing of
Base Rate Loans. Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, an aggregate principal amount equal to the remaining
balance of the available applicable Commitments). Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, an aggregate amount
equal to the remaining balance of the available Commitments).

(b) Each Loan Notice (whether telephonic or written) shall specify

(i) whether the Borrower is requesting a new Borrowing, a conversion of existing
Loans from one Type to the other, or the continuation of Eurodollar Rate Loans
for an additional Interest Period;

(ii) the principal of the Loans to be borrowed, converted or continued;

(iii) the Type of Loans to be borrowed or as to which existing Loans are to be
converted, and if applicable the Loan from which the requested Loan will be
converted or continued;

(iv) the requested date of such Borrowing, conversion or continuation, which
shall be a Business Day;

 

22



--------------------------------------------------------------------------------

(v) if the Borrower is requesting a new Borrowing, the location and number of
the bank account of the Borrower to which funds are to be disbursed;

(vi) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and

(vii) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made or continued as, or converted to, Base
Rate Loans. Any such automatic conversion shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Loan of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(c) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. Each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon, New York time, on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall, by no later than 3:00 p.m., New
York time, make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds, in each
case in accordance with instructions provided to the Administrative Agent by the
Borrower.

(d) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted to Base Rate
Loans at the end of the respective Interest Periods related to such Loans.

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

(f) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Eurodollar Rate
Loans.

2.03 Optional Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent (A) not later than 11:00
a.m., New York time, three Business Days prior to any date of prepayment of any
Eurodollar Rate Loans, and (B) not later than 9:00 a.m., New York time, on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (iii) any prepayment of Base Rate

 

23



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. The Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans, as the case may be, of the applicable Lenders in
accordance with their respective Pro Rata Shares.

2.04 Optional Reduction or Termination of Commitments. The Borrower may, at any
time and from time to time upon notice to the Administrative Agent, permanently
reduce the respective Commitments of the Lenders; provided that (a) the Borrower
shall not be obligated to pay any amount as a penalty in connection with any
such reduction or termination of the Commitments, (b) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m., New York time,
three Business Days prior to the date of termination or reduction, and (c) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify the Lenders of any such notice of reduction or termination of
the Commitments. Once reduced or terminated in accordance with this
Section 2.04, the Commitments may not be increased. Any reduction of the
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share. All Commitment Fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination.

2.05 Repayment of Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders on the Maturity Date the entire
outstanding principal amount of Loans made to the Borrower then outstanding.

2.06 Mandatory Commitment Reductions and Prepayments.

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i) the consummation of the Exelis Acquisition without the borrowing
of the Loans, (ii) the valid termination of the Acquisition Agreement in
accordance with its terms and (iii) the Commitment Termination Date.

(b) In the event that the Borrower or any of its Subsidiaries receives
(including, with respect to a Debt Issuance or an Equity Issuance, into escrow)
following February 5, 2015 any Net Cash Proceeds arising from any Debt Issuance,
Equity Issuance or Asset Sale (i) prior to the Closing Date, then the
Commitments shall be automatically reduced in an amount equal to 100% of such
Net Cash Proceeds on the date of such receipt by the Borrower or such Subsidiary
of such Net Cash Proceeds, or (ii) on or after the Closing Date, then the
Borrower shall prepay the Loans in an amount equal to 100% of such Net Cash
Proceeds not later than two Business Days following such receipt by the Borrower
or such Subsidiary of such Net Cash Proceeds. The Borrower shall promptly,
within two Business Days, notify the Administrative Agent upon the receipt by
the Borrower or such Subsidiary of any such Net Cash Proceeds and the
Administrative Agent will promptly notify each Lender of its receipt of each
such notice.

(c) If the Borrower or any of its Subsidiaries enters into any Committed
Financing prior to the Closing Date, and (i) the conditions to availability
thereunder are no more restrictive than the conditions precedent set forth in
Section 4.02 and (ii) to the extent such conditions are not identical to the
conditions precedent set forth in Section 4.02, are not reasonably expected to
delay or prevent the consummation of the Exelis Acquisition (in the case of
clauses (i) and (ii), as reasonably determined by the Borrower upon entering
into such Committed Financing), then the Borrower shall (within two Business
Days thereof) notify the Administrative Agent in writing of such Committed
Financing and the Commitments shall be automatically reduced by the committed
principal amount (less original issue discount, if any) of such Committed
Financing on the date of entering into such Committed Financing.

 

24



--------------------------------------------------------------------------------

(d) Any termination or reduction of the Commitments pursuant to this
Section 2.06 shall be permanent. The Administrative Agent shall promptly notify
each Lender of any reduction in the Commitments pursuant to this Section 2.06.
Each reduction of Commitments or prepayment of Loans pursuant to this
Section 2.06 shall be applied to the Commitments or Loans (as applicable) of the
Lenders in accordance with their respective Pro Rata Shares.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans.

(b) If any Default exists under Section 8.01(a) the Borrower shall pay interest
on all overdue amounts under this Agreement at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable thereto to the fullest
extent permitted by applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto, on the Maturity Date and at such other times as
may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.08 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender commitment fees (the “Commitment Fees”) at a rate per
annum equal to 20 basis points on the daily average undrawn Commitment of such
Lender, accruing during the period from April 6, 2015 and ending on the earlier
of (x) the date of termination of the Commitments and (y) the Closing Date,
payable in arrears on the last Business Day of each March, June, September and
December and on the earliest of (1) the Commitment Termination Date, (2) the
Closing Date and (3) the date all Commitments have been terminated.

(b) Duration Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender duration fees in amounts equal to the percentage, as
determined in accordance with the grid below, of the principal aggregate amount
of the Loan of such Lender outstanding at the close of business, New York City
time, on each date set forth in the grid below, payable on each such date:

 

Duration Fees 90 days after
Closing Date   180 days after
Closing Date   270 days after
Closing Date 50 bps   75 bps   100 bps

 

25



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower also agrees to pay to the Administrative Agent, the
Arranger and the Lenders the other applicable fees respectively required to be
paid to them in the amounts and the times set forth in the Fee Letter and in the
Joinder Agreement.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees accruing with respect to its Commitment during such period
pursuant to subsection (a) of this Section.

2.09 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all other types of fees shall be calculated on the basis of a year of 360
days, payable for the actual number of days elapsed (including the first day but
excluding the last day). Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid.

2.10 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Loans. The accounts and records
maintained by the Administrative Agent shall be treated as part of the Register.
In the event of any inconsistency between the Register and any Lender’s records,
the records as in the Register shall govern.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note for each Commitment of such Lender
payable to such Lender and its registered assigns and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein and its registered assigns.

2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made in Dollars without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m., New
York time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

26



--------------------------------------------------------------------------------

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to the Administrative
Agent’s fees and reimbursable expenses (including Attorney Costs and amounts
payable under Article III) then due and payable pursuant to any of the Loan
Documents; (ii) second, to all reimbursable expenses of the Lenders then due and
payable pursuant to any of the Loan Documents, pro rata to the Lenders based on
their respective pro rata shares of such fees and expenses; (iii) third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and (iv) fourth,
to the payment of principal of the Loans then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Dollars in immediately
available funds, at the greater of the Federal Funds Rate as in effect from time
to time or a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, until the second Business Day
after such demand and thereafter at the greater of the Base Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Dollars in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at the greater of the Federal Funds Rate as in effect
from time to time or a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, until the second Business
Day after such demand and thereafter at the greater of the Base Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount within two
Business Days after the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

 

27



--------------------------------------------------------------------------------

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions set forth in Section 4.02 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(f) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(g) Subject to Section 3.08, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of any Loans made by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.12 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) For purposes of this Section 3.01, the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes; provided that if any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Withholding Agent shall make such deduction or withholding and timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the Borrower shall be

 

28



--------------------------------------------------------------------------------

increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient shall receive an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

(c) In addition, without limiting the provisions of subsection (b) of this
Section but without duplication, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) The Borrower shall, without duplication, indemnify each Recipient, within 30
Business Days after written demand therefor, for the full amount of any
(i) Indemnified Taxes or Other Taxes paid or payable by such Recipient or
required to be withheld or deducted from a payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and (ii) reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. In the event that such Indemnified Taxes or Other Taxes
referred to in clause (i) shall exceed $100,000, the Recipient subject to such
Indemnified Taxes or Other Taxes shall (x) notify the Borrower of such
imposition or assertion and (y) the Borrower, solely at its own expense, may
cause such Recipient to contest the imposition or assertion of such Indemnified
Taxes or Other Taxes as to which there exists no reasonable basis. The Borrower
shall fully indemnify such Recipient for all costs (including any liabilities,
penalties, interest and expenses) incurred by such Recipient in connection with
any such contest to the extent necessary to preserve such Recipient’s after-tax
yield. Nothing contained in this subsection (A) obligates the Administrative
Agent or any Lender (or any of their respective Affiliates) to disclose to the
Borrower any of its tax records or materials relating thereto, (B) shall
interfere with the right of the Administrative Agent or any Lender (or any of
their respective Affiliates) to arrange its taxation and financial affairs in
whatever manner it deems appropriate, or (C) obligates the Administrative Agent
or any Lender (or any of their respective Affiliates) to claim relief from
taxation on its corporate profits or, subject to clause (y) above, to claim any
credits, deductions or other relief otherwise available to it with respect to
its tax affairs. Payment under this subsection (d) shall be made within 30 days
after the date the Lender or the Administrative Agent makes a written demand
therefor. A certificate as to the amount of such payment or liability delivered
to the Borrower by the applicable Recipient (with a copy to the Administrative
Agent in the case of a Recipient other than the Administrative Agent), setting
forth in reasonable detail the nature and amount of such Indemnified Taxes or
Other Taxes, shall be conclusive, absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f) Tax Forms.

(i) Any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Recipient is legally
entitled to do so, that such Recipient is exempt from U.S. federal backup
withholding tax.

 

29



--------------------------------------------------------------------------------

(ii) Any Recipient that is a Foreign Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Recipient that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Recipient becomes a
Recipient under this Agreement, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

(A) if such Recipient is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable payments under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) duly completed and executed originals of IRS Form W-8ECI, or any successor
form thereto, certifying that the payments received by such Recipient are
effectively connected with such Recipient’s conduct of a trade or business in
the United States;

(C) if such Recipient is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly completed and
executed originals of IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form
thereto, together with a certificate, substantially in the form of Exhibit F-1
(a “U.S. Tax Compliance Certificate”), upon which such Recipient certifies that
(1) such Recipient is not a bank for purposes of Section 881(c)(3)(A) of the
Code, (2) such Recipient is not a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code, and (3) such
Recipient is not a controlled foreign corporation that is related to the
Borrower within the meaning of Section 881(c)(3)(C) of the Code; or

(D) if such Recipient is not the beneficial owner of any amount payable to such
Recipient pursuant to any Loan Document, duly completed and executed originals
of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS Form W-9,
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form
thereto, a U.S. Tax Compliance Certificate, substantially in the form of Exhibit
F-2 or Exhibit F-3, and/or other certification documents from each beneficial
owner, as applicable; provided that if such Recipient is a partnership and one
or more direct or indirect partners of such Recipient are claiming the portfolio
interest exemption, such Recipient may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner.

 

30



--------------------------------------------------------------------------------

(iii) Each Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Recipient becomes a Recipient under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law or form instructions to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(iv) Each Recipient agrees that if any form or certification it previously
delivered under this Section 3.01 expires or becomes obsolete or inaccurate in
any respect and such Recipient is not legally entitled to provide an updated
form or certification, it shall promptly notify the Borrower and the
Administrative Agent of its inability to update such form or certification.

(g) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Recipient has complied with such Recipient’s obligations under FATCA, and (if
applicable) to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

3.02 Illegality. If any Change in Law shall, after the date hereof, make it
unlawful, or if any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or if any such circumstance materially restricts the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable offshore Dollar market, or to determine or charge interest rates
based upon the Eurodollar Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue affected Eurodollar Rate Loans or to convert Base Rate Loans to
affected Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans in Dollars, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

31



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly, but in any event not later than the first
day of the Interest Period related to such Loan (or the conversion or
continuation thereof, as the case may be), notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Loan, conversion or continuation of Eurodollar Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Loan of Base Rate
Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of a Change in Law there shall be
any increase in the cost to such Lender of agreeing to make or making, funding,
converting, continuing into or maintaining Eurodollar Rate Loans, a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
(as to which Section 3.01 shall govern)), (ii) Excluded Taxes, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s Parent Company, if any, regarding
capital or liquidity requirements, has the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s Parent Company, if
any, as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such Lender’s Parent Company would have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s Parent Company with respect to capital adequacy), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or such Lender’s Parent Company for any
such reduction suffered with respect to its Obligations.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required pursuant to regulations issued by any central bank, monetary authority,
the Board, the European Central Bank or any other Governmental Authority of the
United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined to maintain reserves (including, without
limitation, any emergency, supplemental, special or other marginal reserves)
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits (currently known as “Eurodollar liabilities” under Regulation
D), additional costs on the unpaid principal amount of each Eurodollar Rate Loan
to the Borrower equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive) (but excluding any such costs arising from
changes in the Eurodollar Reserve Rate), which shall be due and payable on each
date on which interest is payable on such Loan, provided that the Borrower shall
have

 

32



--------------------------------------------------------------------------------

received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any actual cost or expense
incurred by it in connection with the Borrower’s Loans as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
as well as foreign exchange losses, based on customary funding and foreign
exchange hedging arrangements. Notwithstanding the foregoing, the Borrower shall
not have any obligation to pay any Lender any amount arising under subsection
(a) to the extent that such amount exceeds the amount, if any, by which (i) the
present value of the additional interest which would have been payable to such
Lender if the applicable Loan had not been prematurely continued, converted,
paid or prepaid exceeds (ii) the present value of the interest which would have
been receivable by such Lender as a result of placing the amount so received by
such Lender as a consequence of the continuation, conversion, payment or
prepayment of such Loan on deposit in the applicable offshore Dollar interbank
market for a term equal to the number of days remaining in the Interest Period
related to such Loan. For purposes of calculating the present value of any
interest payments referred in the immediately preceding sentence, such interest
payments shall be discounted at a rate equal to the sum of (x) the Eurodollar
Rate in effect on the date two Business Days prior to the date the Borrower
continues, converts, pays or prepays any Loan in the manner described in
subsection (a), and (y) the Applicable Rate for Eurodollar Rate Loans. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. The foregoing indemnity shall not apply to any
special, incidental or consequential damages.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for computing the additional amount or amounts to be paid to it hereunder
shall be provided to the Borrower and shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

33



--------------------------------------------------------------------------------

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with
Section 10.15.

3.07 Survival. All of the Borrower’s obligations (and each Lenders’ and the
Administrative Agent’s obligation of notice) under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

3.08 Change in Lending Office; Limitation on Increased Costs.

(a) Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.01, 3.02 or 3.04 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion; provided that nothing in this Section 3.08 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in such Sections.

(b) Notwithstanding Section 3.04 or Section 3.06, the Borrower shall only be
obligated to compensate the Lenders for amounts arising under Section 3.04 or
Section 3.06 to the extent such amounts arose during (i) any time or period
commencing not more than six months prior to the date on which such Lender
notifies the Administrative Agent and the Borrower that such Lender proposes to
demand compensation under Section 3.04 or Section 3.06 and (ii) any time or
period during which, because of the unannounced retroactive application of any
statute, regulation or other basis, such Lender could not have known that such
amount might arise or accrue.

3.09 Defaulting Lenders. If a Lender becomes, and during the period it remains,
a Defaulting Lender notwithstanding anything to the contrary in this Agreement,
any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will be retained by the Administrative Agent in a
segregated non-interest bearing account until the Maturity Date (or such earlier
date as the Borrower and the Administrative Agent agree in writing in their
discretion that such Lender has ceased to be a Defaulting Lender) at which time
the funds in such account will be applied by the Administrative Agent, to the
fullest extent permitted by law, in the following order of priority: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to the payment of interest due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
third, to the payment of fees then due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such fees then due and payable to them; fourth, to the ratable payment of other
amounts then due and payable to the Lenders hereunder that are not Defaulting
Lenders; and fifth, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

4.01 Conditions of Effective Date. The Lenders’ Commitments shall not become
effective hereunder unless all of the following conditions precedent have been
satisfied (or waived in accordance with Section 10.01) on or prior to the
Commitment Termination Date:

 

34



--------------------------------------------------------------------------------

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower
(where applicable), each dated as of the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

(i) (x) executed counterparts of this Agreement signed on behalf of each party
hereto or (y) written evidence (which may include electronic transmission of a
signed signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement;

(ii) certified copies of resolutions or other action of the Board of Directors
of the Borrower, incumbency certificates and/or other certificates of the
Secretary or Assistant Secretary of the Borrower establishing the identities of
and verifying the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the Borrower is a party; and

(iii) certified copies of the Borrower’s Organization Documents and certificates
of good standing in the Borrower’s jurisdiction of incorporation; and

(b) All costs, fees, expenses to the extent invoiced at least two Business Days
prior to the Effective Date and the fees payable pursuant to Section 2.08(c) to
the Arranger, the Administrative Agent or the Lenders shall have been paid on or
prior to the Effective Date, in each case, to the extent required by this
Agreement to be paid on or prior to the Effective Date.

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.

4.02 Conditions Precedent to Closing Date. The Lenders’ obligation to make Loans
shall be subject to all of the following conditions precedent having been
satisfied (or waived in accordance with Section 10.01) on or before the
Commitment Termination Date:

(a) The Effective Date shall have occurred.

(b) (i) The Exelis Acquisition shall have been, or substantially concurrently
with the funding under the Facility shall be, consummated in accordance with the
terms of the Acquisition Agreement (as may be amended, supplemented or otherwise
modified pursuant to subclause (ii)) and (ii) no provision of the Acquisition
Agreement shall have been waived, amended, supplemented or otherwise modified,
and no consent by the Borrower or any of its Subsidiaries shall have been
provided thereunder, in each case which is materially adverse to the interests
of the Lenders without the Arranger’s prior written consent (such consent not to
be unreasonably withheld, delayed or conditioned); provided that, (x) any
decrease in the cash portion of the purchase consideration for the Exelis
Acquisition exceeding 10% in the aggregate shall be deemed materially adverse to
the Lenders and any decrease of the cash portion of such purchase consideration
equal to or less than 10% in the aggregate shall be deemed not materially
adverse to the Lenders so long as it shall have been allocated to reduce the
Commitments in an amount equal to such reduction in the cash portion of the
purchase consideration and (y) any increase in the cash portion of the purchase
consideration equal to or less than 10% shall be deemed not materially adverse
to the Lenders.

(c) (i) Except as set forth in (x) the Company Reports (as defined in the
Acquisition Agreement as of February 5, 2015) filed with the Securities and
Exchange Commission that are publicly available as of the date of the
Acquisition Agreement and were filed after December 31, 2013 and prior to
February 5, 2015 (excluding, in each case, any disclosures set forth in the risk
factors section or in the

 

35



--------------------------------------------------------------------------------

“Cautionary Statement Concerning Forward-Looking Statements” section of any
Company Reports, any other disclosure that constitutes risk factors or that is
cautionary, predictive or forward-looking in nature and any amendment to any
such Company Report filed by or on behalf of the Borrower after the date
hereof); (y) the Form 10 filed by the Spun Entity (as defined in the Acquisition
Agreement as of February 5, 2015) (excluding any disclosures set forth in the
risk factors section or in the “Special Note About Forward-Looking Statements”
section of such Form 10 and any amendment thereto, any other disclosure that
constitutes risk factors or that is cautionary, predictive or forward-looking in
nature and any amendment to any such Form 10 filed after the date hereof); or
(z) the corresponding sections or subsections of the Company Disclosure Letter
(as defined in the Acquisition Agreement as of February 5, 2015 and provided to
the Arranger on such date) (it being understood that any information set forth
in one section or subsection of the Company Disclosure Letter (other than any
information set forth in Section 5.13 of the Company Disclosure Letter) shall be
deemed to apply to and qualify the terms hereof only to the extent that the
relevance of such item to the terms hereof is reasonably apparent on its face),
from December 31, 2013 through February 5, 2015, there shall not have been any
event, change, effect, development, state of facts, condition, circumstance or
occurrence (including any adverse change with respect to any event, change,
effect, development, state of facts, condition, circumstance or occurrence
existing on or prior to December 31, 2013) which, individually or in the
aggregate, has had or would reasonably be expected to have an Acquired Business
Material Adverse Effect and (ii) since February 5, 2015, there shall not have
occurred any event, change, effect, development, circumstance or occurrence,
individually or in the aggregate, that has had or would reasonably be expected
to have an Acquired Business Material Adverse Effect.

(d) The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, comprehensive income and cash flows of the
Borrower and its Subsidiaries for the last three full fiscal years ended at
least 60 days prior to the Closing Date, and unaudited consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
comprehensive income and cash flows of the Borrower and its Subsidiaries for
each subsequent fiscal quarterly interim period or periods ended at least 40
days prior to the Closing Date (and the corresponding period(s) of the prior
fiscal year), which shall have been reviewed by the independent accountants for
the Borrower as provided in Statement of Auditing Standards No. 100, and
prepared in accordance with the requirements of Form 10-K and 10-Q under the
Securities Act and under Regulation S-X under the Securities Act (it being
understood that, with respect to such financial information for each such fiscal
year and subsequent interim period, such condition shall be deemed satisfied
through the filing by the Borrower of its annual report on Form 10-K or
quarterly report on Form 10-Q with respect to such fiscal year or interim
period); and (ii) to the extent as would be required by Rule 3-05 and Article 11
of Regulation S-X if the Permanent Financings were registered on Form S-1 under
the Securities Act on the Closing Date, (A) audited consolidated annual balance
sheets and related statements of income, comprehensive income and cash flows of
the Acquired Business, as well as unaudited interim consolidated balance sheets
and related statements of income, comprehensive income and cash flows of the
Acquired Business (which shall have been reviewed by the independent accountants
for the Acquired Business as provided in Statement of Auditing Standards
No. 100) and prepared in accordance with GAAP (it being understood that, with
respect to such financial information for each such fiscal year and subsequent
interim period, such condition shall be deemed satisfied through the filing by
the Acquired Business of its annual report on Form 10-K or quarterly report on
Form 10-Q with respect to such fiscal year or interim period) and (B) pro forma
financial statements of the Borrower reflecting the Transactions, which meet the
requirements of Regulation S-X under the Securities Act, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
registration statements on Form S-1.

(e) All costs, fees, expenses (including legal fees and expenses) to the extent
invoiced at least two Business Days prior to the Closing Date and the fees
payable pursuant to Section 2.08(c) to the Arranger, the Administrative Agent or
the Lenders shall have been paid on or prior to the Closing Date, in each case,
to the extent required by this Agreement to be paid on or prior to the Closing
Date.

 

36



--------------------------------------------------------------------------------

(f) To the extent reasonably requested at least ten Business Days prior to the
Closing Date by any of the Administrative Agent, the Arranger or the Lenders,
the Administrative Agent shall have received, at least three Business Days prior
to the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(g) The Administrative Agent shall have received a customary legal opinion of
Sullivan & Cromwell LLP, as special counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent.

(h) The Administrative Agent shall have received (in each case dated as of the
Closing Date) (i) an officer’s certificate from the Borrower that there has been
no change to the matters previously certified pursuant to Sections 4.01(a)(ii)
and (iii) (or otherwise providing updates to such certifications) and that the
conditions set forth in Sections 4.02(b) and (i) have been satisfied as of the
Closing Date, and (ii) a Solvency Certificate from the chief financial officer
or other officer with equivalent duties of the Borrower.

(i) (i) There shall exist no Specified Default and (ii) each of the Acquisition
Agreement Representations and the Specified Representations shall be true and
correct in all material respects (except Acquisition Agreement Representations
and Specified Representations that are qualified by materiality, which shall be
true and correct), in each case at the time of, and after giving effect to, the
making of the Loans on the Closing Date.

(j) The Administrative Agent shall have received a Loan Notice in accordance
with Section 2.02(a).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants, as of the Effective Date (other than
Section 5.13) and as of the Closing Date, that:

5.01 Existence, Qualification. The Borrower is (a) a corporation duly
incorporated, validly existing and (b) in good standing under the Laws of its
jurisdiction of incorporation and under the Laws of the State of Florida.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document (a) is within its corporate or analogous
powers, (b) has been duly authorized by all necessary corporate or analogous
action, and (c) does not contravene (i) the Borrower’s Organization Documents,
(ii) any applicable Laws or (iii) any material contractual restriction binding
on the Borrower or its Subsidiaries.

5.03 Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required for the due execution, delivery and performance by the
Borrower of any Loan Document.

5.04 Binding Effect. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its respective terms except
that such enforcement may be limited by applicable Debtor Relief Laws.

 

37



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Change.

(a) The Audited Financial Statements, copies of which have been furnished to the
Lenders, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of June 27, 2014 and the
results of the operations of the Borrower and its Subsidiaries for the fiscal
year ended on such date, all in accordance with GAAP consistently applied.

(b) Since the date of the Audited Financial Statements, there has been no change
in such conditions or operations that could reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06, on the date of this
Agreement there is no pending or, to the Borrower’s knowledge, threatened
action, investigation or proceeding affecting the Borrower or any Restricted
Subsidiaries before any court, Governmental Authority or arbitrator which if
adversely determined could reasonably be expected to have a Material Adverse
Effect.

5.07 ERISA Compliance. No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Single Employer Plan, and each Single Employer Plan has,
during this five-year period, complied in all material respects with the
applicable provisions of ERISA and the Code. There is no outstanding Lien under
ERISA or the Code with respect to any Single Employer Plan. On the Effective
Date, the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund the Plan as determined by the Plan’s
actuary) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan with respect to which there is an outstanding liability, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvency.
Notwithstanding the foregoing, none of the events, acts or failures to act
described in this Section 5.07 shall be deemed to result in a breach of a
representation or warranty unless it could reasonably be expected to have a
Material Adverse Effect.

5.08 Real Property. To the Borrower’s knowledge, each of the representations and
warranties set forth in paragraphs (a) through (e) of this Section 5.08 is true
and correct with respect to each parcel or real property owned or operated by
the Borrower and the Restricted Subsidiaries (the “Properties”), except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct would not reasonably be expected to have a Material Adverse
Effect:

(a) The Properties do not contain, and have not previously contained, in, on, or
under such Properties, including without limitation, the soil and groundwater
thereunder, any Hazardous Materials in concentrations which violate
Environmental Laws.

(b) The Properties and all operations and facilities at the Properties are in
compliance with all Environmental Laws, and there is no Hazardous Materials
contamination or violation of any Environmental Law which could interfere with
the continued operation of any of the Properties or impair the fair saleable
value of any thereof other than Hazardous Materials found in properties of
similar age and type (e.g. the potential for asbestos containing material or
lead paint present in compliance with Environmental Laws).

 

38



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of the Restricted Subsidiaries has received any
complaint, notice of violation, alleged violation, investigation or advisory
action or of potential liability or of potential responsibility regarding
environmental protection matters or permit compliance with regard to the
Properties, nor is the Borrower aware that any Governmental Authority is
contemplating delivery to the Borrower or any of the Restricted Subsidiaries of
any such notice.

(d) Hazardous Materials have not been generated, treated, stored, disposed of,
at, on or under any of the Properties, nor have any Hazardous Materials been
transferred from the Properties to any other location, in either case, in a
manner that violates any Environmental Law.

(e) There are no governmental, administrative actions or judicial proceedings
pending or contemplated under any Environmental Laws to which the Borrower or
any of the Restricted Subsidiaries is or will be named as a party with respect
to the Properties, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements, outstanding under any Environmental Law with respect to
any of the Properties.

5.09 Margin Regulations; Investment Company Act.

(a) The Borrower is generally not engaged in the business of extending credit or
in the business of purchasing or carrying Margin Stock, and the Loans hereunder
will not be used for the purpose of carrying Margin Stock in a manner which
(i) would violate or result in a violation of Regulations T, U or X, or
(ii) would constitute a Hostile Acquisition involving Margin Stock.

(b) None of the Borrower, any Person controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.10 Taxes. The Borrower and the Restricted Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) those the failure to so file or pay would not in the
aggregate have a Material Adverse Effect or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP, and (b) those required, levied or imposed by
foreign governments if, in the opinion of the chief executive officer of the
Borrower, the filing or payment thereof shall no longer be advantageous to the
Borrower or the Restricted Subsidiaries in the conduct of their business and the
failure to so file or pay would not in the aggregate have a Material Adverse
Effect. There is no proposed tax assessment against the Borrower or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect.

5.11 Intellectual Property; License, Etc. The Borrower and each of the
Restricted Subsidiaries owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary to its business, and, except as set forth on
Schedule 5.06, the use thereof by the Borrower and the Restricted Subsidiaries
does not infringe on the rights of any other Person, except in each case where a
failure to have such rights or such infringement would not have a Material
Adverse Effect.

5.12 Disclosure. No statement, information, report, representation, or warranty
made by the Borrower in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of the Borrower in connection with any Loan
Document when made contains any untrue statement of

 

39



--------------------------------------------------------------------------------

material fact or omits any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading in any material respect. This
representation does not apply to estimates or projections of future performance,
which the Borrower represents were or will be prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation.

5.13 Solvency. The Borrower and its Subsidiaries are, as of the Closing Date,
after giving effect to the Exelis Acquisition and the makings of the Loans and
applications of the proceeds thereof, on a consolidated basis, Solvent.

5.14 Anti-Money Laundering Laws/Patriot Act. The Borrower and its Subsidiaries
(i) have conducted and will continue to conduct their business operations in
compliance, in all material respects, with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, the Patriot Act, and the applicable anti-money laundering statutes, rules
and regulations of jurisdictions where the Borrower or its Subsidiaries conduct
business (collectively, the “Anti-Money Laundering Laws”); (ii) have instituted
and maintained and will continue to maintain policies and procedures designed to
promote and achieve compliance with applicable Anti-Money Laundering Laws; and
(iii) will not, directly or, to its knowledge after due inquiry, indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund or
facilitate any activities or business of any kind that would constitute or
result in a violation of the Anti-Money Laundering Laws.

5.15 Sanctions. None of the Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person, (b) is a Person 50 percent or more owned by or otherwise
controlled by one or more Sanctioned Persons, (c) has an officer, director or
employee that is a Sanctioned Person, or (d) is located, organized or knowingly
doing business in any Sanctioned Country. No part of the proceeds of any Loans
hereunder will be used directly by the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, indirectly (i) to fund any operations, or
finance any activities, by any of the Borrower or any of its Subsidiaries in a
Sanctioned Country, or (ii) to finance any investment, or make any payments, by
any of the Borrower or any of its Subsidiaries to a Sanctioned Person, a Person
owned or controlled by one or more Sanctioned Persons, or a Sanctioned Country.

5.16 FCPA. The Borrower, its Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrower, any agent of, and
acting on behalf of, the Borrower and its Subsidiaries, (i) have conducted
(other than as set forth in the Borrower’s annual report on Form 10-K for the
fiscal year ended June 27, 2014) and will continue to conduct their businesses
operations in compliance with the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), the U.K. Bribery
Act 2010, and all other applicable anti-corruption laws (collectively, the
“Anti-Corruption Laws”) and (ii) have instituted and maintained and will
continue to maintain policies and procedures designed to promote and achieve
compliance with the Anti-Corruption Laws. The Borrower will not, directly or, to
the knowledge of the Borrower, indirectly, use the proceeds of the Loans or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
affiliate, joint venture partner or other Person or entity for the purpose of
financing or facilitating any activity that would violate the Anti-Corruption
Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall, unless the
Required Lenders shall otherwise consent in writing:

 

40



--------------------------------------------------------------------------------

6.01 Reporting Requirements.

Deliver to the Administrative Agent (with sufficient copies for distribution to
each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of Ernst &
Young LLP, Deloitte & Touche USA LLP, PricewaterhouseCoopers LLP, KPMG LLP or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any going
concern qualification;

(b) as soon as available, but in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income for such
fiscal quarter and cash flows for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter or portion of the Borrower’s fiscal year then ended
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) promptly after the sending or filing thereof, copies of all material reports
which the Borrower sends to its stockholders generally, and copies of all
reports and registration statements which the Borrower or any Restricted
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange; provided that the Borrower shall not be required to furnish
copies of registration statements filed on Form S-8, Form 144 or Forms 3, 4 or
5, or exhibits to the reports and registration statements referred to in this
subsection (c);

(d) promptly subsequent to the rendering thereof and, upon a Responsible Officer
becoming aware thereof, notice of the rendering against the Borrower or any
Restricted Subsidiary of any final judgment or order for the payment of money in
excess of $100,000,000 (or its equivalent in another applicable currency),
together with a description in reasonable detail of the relevant circumstances
and the action which the Borrower proposes to take in response thereto;

(e) promptly, notice of any Event of Default or any Default hereunder, together
with a description in reasonable detail of the relevant circumstances and the
action which the Borrower proposes to take in response thereto;

(f) promptly, notice of the occurrence of any ERISA Event that has resulted in
or could reasonably be expected to result in a Material Adverse Effect; together
with a description in reasonable detail of the relevant circumstances and the
action which the Borrower proposes to take in response thereto;

(g) promptly, of any announcement by Moody’s, S&P or Fitch of any downgrade or
possible downgrade in a Senior Debt Rating; and

 

41



--------------------------------------------------------------------------------

(h) such other information respecting the conditions or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender, through the
Administrative Agent, may from time to time reasonably request and subject to
restrictions imposed by applicable security clearance regulations, provided,
however, that the Borrower shall only be required to use its commercially
reasonable efforts with respect to requests for information regarding
Unrestricted Subsidiaries.

Reports required to be delivered pursuant to Sections 6.01(a), (b) or (c) shall
be deemed to have been delivered on the date on which the Borrower posts such
reports on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02 hereof or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov; provided that (x) the Borrower
shall deliver paper copies of such reports to the Administrative Agent upon
request or to any Lender who requests the Borrower to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (y) the Borrower shall, on or before
the required delivery date, notify by facsimile or electronic mail (unless
requested by such Person to provide paper copies of any such notice) the
Administrative Agent and each Lender of the posting of any such reports. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such reports.

6.02 Corporate Existence. Maintain its corporate existence and good standing in
its jurisdiction of incorporation and maintain its qualification as a foreign
corporation and good standing in all jurisdictions where the failure to so
qualify would have a Material Adverse Effect.

6.03 Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
where the failure to so comply would have a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, except to the extent otherwise permitted by Section 6.08.

6.04 Certificates. Furnish to the Administrative Agent (in sufficient copies for
distribution to each Lender), promptly following the filing of the financial
statements referred to in Section 6.01(a) and (b), but in no case later than the
deadlines set for the delivery of the applicable financial statements in those
subsections, a Compliance Certificate signed by a Responsible Officer
(a) stating that, to such Responsible Officer’s knowledge, the Borrower during
such period has in all material respects observed or performed all of its
covenants and other agreements and satisfied every condition contained in this
Agreement and in each other Loan Document to be observed, performed or satisfied
by it, and that such Responsible Officer has obtained no knowledge of any Event
of Default except as specified in such certificate, and (b) showing in
reasonable detail the calculation supporting such statement in respect of
Sections 7.01(s), 7.03 and 7.06.

6.05 Covenant to Secure Obligations Equally. Without affecting the obligations
of the Borrower under Section 7.01, if the Borrower or any Restricted Subsidiary
shall create, assume, incur or suffer to exist any Lien upon any of their
respective property or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless written consent to the creation or assumption
thereof shall have been obtained from the Required Lenders pursuant to
Section 10.01), then the Borrower shall make or cause to be made effective
provisions whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Debt or other obligations thereby secured, and
such security shall be created and conveyed by documentation satisfactory in
scope, form and substance to the Administrative Agent and shall continue in full
force and effect until the same is released by the Lenders, for as long as the
Debt or other obligations are secured thereby and in any case the Obligations
shall have the benefit, to the full extent that the holders may be entitled
thereto under applicable law, of an equitable lien on such property or assets
equally and ratably securing the Obligations.

 

42



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. Maintain all of its property in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time to make all proper repairs, renewals or replacements, betterments and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times, and cause the Restricted Subsidiaries to do
so, except where the failure to maintain, make such repairs, renewals,
replacements, betterments or improvements would not, in the aggregate, have a
Material Adverse Effect and for asset dispositions, transfers or sales not
prohibited by Section 7.02.

6.07 Maintenance of Insurance. Keep, and cause each of the Restricted
Subsidiaries to keep, all of its insurable properties insured against loss or
damage by theft, fire, smoke, sprinklers, riot and explosion, such insurance to
be in such form, in such amount and against such other risks and hazards as are
customarily maintained (including risk retention) by other Persons operating
similar businesses and having similar properties in the same general areas in
which the Borrower and the Restricted Subsidiaries own property.

6.08 Taxes and Other Claims. Pay and discharge, and cause each of the Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent,
(a) all tax liabilities, assessments and governmental charges or levies imposed
upon it or its properties or assets, and (b) all known lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that neither the
Borrower nor any of the Restricted Subsidiaries shall be required to pay or
discharge (x) any such tax, assessment, charge or claim which is being contested
in good faith and by proper proceedings and for which adequate reserves have
been provided in accordance with GAAP or (y) any such taxes or assessments
levied by foreign governments if, in the opinion of the chief executive officer
of the Borrower, payment thereof shall no longer be advantageous to the Borrower
or such Restricted Subsidiary in the conduct of its business and the failure to
so pay would not in the aggregate have a Material Adverse Effect.

6.09 Environmental Laws.

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with all Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, registration or
permits required by Environmental Laws, and cause each of the Restricted
Subsidiaries to do so, except to the extent that failure to do so would not be
reasonably expected to have a Material Adverse Effect;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities respecting Environmental Laws, and cause each of the Restricted
Subsidiaries to do so except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings or
the failure to so comply would not be reasonably expected to have a Material
Adverse Effect; and

(c) Defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any actual and direct claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of or noncompliance with any Environmental Laws applicable to the real
property owned or operated by the Borrower or any of the Restricted
Subsidiaries, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, court costs and litigation
expenses, except to the extent that any of the

 

43



--------------------------------------------------------------------------------

foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor; provided that the indemnification provided for
by this paragraph shall survive the repayment of the Obligations and the
termination of the Commitments for a period of five years.

6.10 Books and Records. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, containing complete and accurate
entries in all material respects of all their respective financial and business
transactions.

6.11 Compliance with ERISA. Do, and cause each of its Commonly Controlled
Entities to do, each of the following: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Single Employer Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code; except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

6.12 Visitation, Inspection, Etc. Permit and cause each of its Material
Subsidiaries to permit (a) any representative of the Administrative Agent or the
Required Lenders at the expense of the Administrative Agent or such Lenders, as
the case may be unless an Event of Default has occurred and is continuing, to
visit and inspect its properties, to examine its financial books and records and
to make copies and take extracts therefrom all at such reasonable times and as
often as the Administrative Agent or the Required Lenders may reasonably request
after reasonable prior notice to the Borrower, and (b) permit any representative
of the Administrative Agent or any Lender to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required. Notwithstanding anything to the
contrary contained in this Section 6.12, the right of visitation and inspection
shall be subject to reasonable limitations for security related precautions and
subject to the confidentiality provisions contained in Section 10.08.

6.13 Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money Laundering
Laws. Maintain and enforce policies and procedures with respect to itself and
its Subsidiaries reasonably designed to ensure compliance with applicable
Sanctions, export controls, Anti-Corruption Laws and Anti-Money Laundering Laws.

6.14 Subsidiary Guarantee. In the event that any Restricted Subsidiary (other
than a Foreign Subsidiary) of the Borrower (including following the Closing
Date, the Acquired Business) incurs, borrows or guarantees any Debt in a
committed or outstanding principal amount in excess of $100,000,000 or it is
otherwise agreed by the Administrative Agent and the Borrower that any such
Restricted Subsidiary shall become a Guarantor, the Borrower shall (within ten
Business Days of such Restricted Subsidiary having incurred, borrowed or
guaranteed such Debt or within 20 Business Days of the Borrower having agreed
that such Restricted Subsidiary shall become a Guarantor (or, in each case, such
longer period as the Administrative Agent may approve, such approval not to be
unreasonably withheld, delayed or conditioned)) cause such Restricted Subsidiary
to execute and deliver to the Administrative Agent the Guarantee or a supplement
to the Guarantee (and in connection therewith, provide to the Administrative
Agent such documents with respect to such Restricted Subsidiary corresponding to
those set forth in Section 4.01(a)(ii) and (iii)); provided that in no event
shall Exelis or its Subsidiaries be required to become a Guarantor prior to ten
Business Days following the Closing Date. Each Guarantor shall be released from
its Guarantee upon the Borrower’s written request to the Administrative Agent at
such time as such Restricted Subsidiary does not or shall no longer have any
Debt outstanding or guarantee (other than pursuant to its Guarantee) any Debt,
in each case in a committed or outstanding principal amount in excess of
$100,000,000.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall not, without
the written consent of the Required Lenders:

7.01 Liens. Create, assume, incur or suffer to exist, or allow any Restricted
Subsidiary to create, assume, incur or suffer to exist, except by a Restricted
Subsidiary in favor of the Borrower or another wholly-owned Restricted
Subsidiary, any Lien on any of its property or assets or any shares of capital
stock or indebtedness of any Restricted Subsidiary, whether now owned or
hereafter acquired, or assigned, except:

(a) Liens incurred (x) in connection with the cash collateralization of letters
of credit required under the Existing Revolving Credit Agreement or any
refinancing or replacement thereof or (y) to secure the Obligations in
compliance with Section 6.05;

(b) Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

(c) Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by Law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business and (i) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operations of the business of the
Borrower or any Restricted Subsidiary or (ii) which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(d) Liens existing prior to the time of acquisition (other than Liens created,
assumed or incurred in anticipation of acquisition) upon any property acquired
by the Borrower or any Restricted Subsidiary through purchase, merger or
consolidation or otherwise, if the payment of the indebtedness secured thereby
or interest thereon will not become, by assumption or otherwise, a personal
obligation of the Borrower or a Restricted Subsidiary (other than a Person that
becomes a Restricted Subsidiary as a result of such acquisition);

(e) any Lien placed upon property hereafter acquired by the Borrower or any
Restricted Subsidiary or placed upon any equipment, land, buildings, or other
properties purchased or constructed which secures Debt incurred for its purchase
or construction; provided that (i) such Lien shall cover only hereafter acquired
property or property on which construction occurs, and (ii) any such Lien shall
be created within six months of the acquisition of, or completion of
construction on, such property; and provided, further, that the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or the cost of the encumbered property,
equipment, land or building, or construction costs, as the case may be;

(f) Liens (other than any Lien imposed pursuant to Sections 303 or 4068 of ERISA
or Section 430 of the Code) arising by reason of deposits with, or the giving of
any form of security to, any Governmental Authority or any body created or
approved by Law, which is required by Law as a

 

45



--------------------------------------------------------------------------------

condition to the transaction of any business, or the exercise of any privilege
or license, or to enable the Borrower or a Restricted Subsidiary to maintain
self-insurance or to participate in any arrangements established by Law to cover
any insurance risks or in connection with workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters;

(g) judgment liens securing judgments, none of which individually exceed
$100,000,000, so long as the finality of any such judgment is being contested in
good faith and execution thereon is stayed and adequate reserves have been
established in accordance with GAAP;

(h) easements or similar encumbrances, the existence of which does not
materially impair the use or value of the property subject thereto for the
purposes for which it is held or was acquired;

(i) lessors’ and landlords’ Liens on fixtures and movable property (other than
computer equipment) located on premises leased in the ordinary course of
business, so long as the rent secured by said fixtures and movable property is
not in default, and any deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(j) Liens consisting of leases (whether “true” leases or capitalized leases) of
computer or other office equipment entered into in the ordinary course of
business;

(k) Liens, pledges or deposits made in connection with Government Contracts
insofar as such Liens, pledges or deposits relate to property manufactured,
installed, constructed, acquired or to be supplied by, or property furnished to,
the Borrower or a Restricted Subsidiary pursuant to, or to enable the
performance of, such Government Contracts, or property the manufacture,
installation, construction or acquisition of which any Governmental Authority
thereof finances or guarantees the financing of, pursuant to, or to enable the
performance of, such Government Contracts; or deposits or Liens, made pursuant
to such Government Contracts, of or upon moneys advanced or paid pursuant to, or
in accordance with the provisions of, such Government Contracts, or of or upon
any materials or supplies acquired for the purposes of the performance of such
Government Contracts; or the assignment or pledge to any Person, to the extent
permitted by Law, of the right, title and interest of the Borrower or a
Restricted Subsidiary in and to any Government Contract, or in and to any
payments due or to become due thereunder, to secure indebtedness incurred and
owing to such Person for funds or other property supplied, constructed or
installed for or in connection with the performance by the Borrower or such
Restricted Subsidiary of its obligations under such Government Contract;

(l) any mortgage or other Lien in favor of the United States of America or any
State thereof, or political subdivision of the United States of America or any
State thereof, or any department, agency or instrumentality of the United States
of America or any State thereof, or any such political subdivision, to secure
Debt incurred for the purpose of financing the acquisition, construction or
improvement of all or any part of the property subject to such mortgage or other
Lien; provided, that (i) any such Lien shall cover only such acquired property
or property on which construction of improvements occurs, and (ii) any such Lien
shall be created within six months of the acquisition of or construction or
improvement on such property; and provided, further, that (x) the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or construction or the cost of the encumbered
property, equipment, land or building, as the case may be and (y) the aggregate
amount of all Debt and other indebtedness secured by all such Liens shall not
exceed $100,000,000 at any time during the term of this Agreement;

 

46



--------------------------------------------------------------------------------

(m) any Lien securing Debt of a Restricted Subsidiary (i) existing on any asset
of any Person at the time such Person becomes a Restricted Subsidiary,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Restricted Subsidiary or (iii) existing on any asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary;
provided, that any such Lien referred to in clauses (i), (ii) and (iii) was not
created in the contemplation of any of the foregoing, and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Restricted Subsidiary or the date of such merger or the date of such
acquisition;

(n) any Lien created in connection with the refinancing, renewal or extension of
any obligations, Debt or claims secured by a Lien of the type described in
subsections (d), (e), (f), (g) and (m) above which is limited to the same
property; provided that the aggregate amount of the Debt or claims secured by
such refinancing, renewal or extension Lien does not exceed the aggregate amount
thereof secured by the Lien so refinanced, renewed or extended and outstanding
at the time of such refinancing, renewal or extension;

(o) Liens on accounts receivable, notes, chattel paper and related property
subject to a Securitization, provided that the applicable amount of any and all
such Securitizations at any time outstanding, shall not at any time exceed the
amount of $375,000,000 less any Vendor Finance Investments (other than any
Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) then
maintained by the Borrower or the Restricted Subsidiaries;

(p) [reserved];

(q) Liens in connection with the deposit of cash or cash equivalents from the
proceeds of any Refinancing Debt;

(r) any licenses, covenants not to sue or other rights granted to third parties
under patents, trademarks, service marks, trade names, copyrights or other
intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business; and

(s) any other Liens (other than Liens set forth in subsections (a) through
(r) or Liens incurred in connection with a Securitization), provided that the
sum of (i) the aggregate amount of Debt and other indebtedness secured by all
such Liens permitted under this subsection (s), (ii) the aggregate monetary
obligations in respect of transactions permitted pursuant to the proviso of
Section 7.03 and (iii) the applicable amount of all Securitizations of the
Borrower and the Restricted Subsidiaries shall not at any time exceed 25% of
Total Capital.

7.02 Merger, Consolidation and Sale of Assets.

(a) Merge or consolidate with or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person, or
permit any of its Material Subsidiaries (or any group of the Restricted
Subsidiaries which taken as a whole would constitute a Material Subsidiary) to
do so, except that (i) any such Restricted Subsidiary may merge into or
consolidate with or transfer assets to the Borrower or any other Restricted
Subsidiary or (ii) any other such Restricted Subsidiary and the Borrower may
merge with any other Person provided in each case that, immediately thereafter
and giving effect thereto, no event shall have occurred and be continuing which
constitutes a Default or an Event of Default and, in the case of any such merger
or consolidation to which the Borrower is a party, the Borrower is the surviving
corporation.

 

47



--------------------------------------------------------------------------------

(b) Sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets of any line
of business or other division of the Borrower or any Restricted Subsidiary,
including through a spin-off, reverse spin-off, split-off or similar transaction
(each, a “Divestiture”), except that the Borrower or any Restricted Subsidiary
may undertake (i) any transfer of assets to the Borrower or to any wholly-owned
Restricted Subsidiary, as applicable, provided that, after the consummation of
any such Divestiture, the Borrower shall not distribute any dividend to the
shareholders of the Borrower payable in capital stock of such Restricted
Subsidiary or any successor or assignee Restricted Subsidiary to which such
assets have subsequently been transferred except in compliance with
Section 7.02(b)(ii), and (ii) any other Divestiture to the extent that after
giving effect thereto, (A) the aggregate book value of all assets that have been
transferred in connection with any and all other Divestitures pursuant to this
clause (ii) after the Closing Date does not exceed as of the date of any such
Divestiture 40% of Consolidated Total Assets on a pro forma basis as of the last
day of the most recently ended fiscal quarter or fiscal year for which a
Compliance Certificate has been delivered pursuant to Section 6.04 and (B) the
Consolidated EBIT on a pro forma basis attributable to the stock or assets sold
in all Divestitures pursuant to this clause (ii) after the Closing Date,
measured for the last trailing four fiscal quarter period prior to consummation
of each such Divestiture, does not exceed 20% of the Consolidated EBIT for the
most recently ended fiscal quarter for which a Compliance Certificate has been
delivered pursuant to Section 6.04.

7.03 Sale and Leaseback. Enter into any arrangement for a term exceeding five
years with any investor or to which such investor is a party providing for the
leasing by the Borrower or any Material Subsidiary of real or personal property
which has been or is to be sold or transferred by the Borrower or any Material
Subsidiary to such investor or to any Person to whom funds have been or are to
be advanced by such investor on the security of such property or rental
obligations of the Borrower or any Material Subsidiary; provided that the
Borrower or any Material Subsidiary may enter into any such arrangement if the
sum of (a) the aggregate monetary obligations in respect of all such
transactions, including the proposed sale-leaseback transaction, plus (b) the
aggregate amount of Debt secured by any Liens permitted by Section 7.01(s), plus
(c) the applicable amount of all Securitizations of the Borrower and all of the
Restricted Subsidiaries, shall not exceed 25% of Total Capital.

7.04 Certain Investments. Make or maintain any Vendor Finance Investments (other
than Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) that exceed
in the aggregate, together with all other Vendor Finance Investments then
outstanding $375,000,000 less the aggregate applicable amount of all
Securitizations of the Borrower and the Restricted Subsidiaries at any time
outstanding.

7.05 Use of Proceeds. Use, or allow any Restricted Subsidiary to use, directly
or indirectly, the proceeds of any Loan (a) in contravention of Sections 5.09,
5.14, 5.15 or 5.16 or (b) for any purpose other than consummating the
Transactions.

7.06 Consolidated Total Indebtedness to Total Capital. Permit the ratio of
Consolidated Total Indebtedness (excluding Excluded Financial Covenant Debt, and
it being understood that “Consolidated Total Indebtedness” does not include
pension liabilities) to Total Capital (excluding the Net Worth of Unrestricted
Subsidiaries) to be greater than (x) 0.675:1.00 from the Closing Date until and
including the date that is 9 months following the Closing Date and
(y) 0.65:1.00, thereafter. Compliance with this requirement shall be required at
all times following the making of the Loans and shall be reported for the last
day of each fiscal quarter commencing with the fiscal quarter ending closest to
March 31, 2015.

7.07 Restrictive Agreements. Enter into, incur or permit to exist, or permit any
Material Subsidiary to, enter into, incur or permit to exist, directly or
indirectly, any agreement that prohibits, restricts or imposes any condition
upon the ability of any Material Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any

 

48



--------------------------------------------------------------------------------

other Restricted Subsidiary or to transfer any of its property or assets to the
Borrower or any Restricted Subsidiary; provided, that (i) the foregoing shall
not apply to restrictions or conditions imposed by Law or by this Agreement, any
other Loan Document, the Term Loan Agreement (as in effect on the date hereof)
or the Existing Revolving Credit Agreement (as in effect on the date hereof) and
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Material Subsidiary pending
such sale, provided such restrictions and conditions apply only to the Material
Subsidiary that is sold and such sale is not prohibited hereunder.

7.08 Hedging Transactions. Enter into, or permit any of the Restricted
Subsidiaries to enter into, any Hedging Arrangement, other than Hedging
Arrangements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Arrangement entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Arrangement under which the Borrower or any of the
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt; but excluding any Hedging Arrangement tied to the market value of any
common stock, equity security or any Debt if the Borrower holds an investment in
such common stock, equity security or Debt at the time the Hedging Arrangement
is executed) is not a Hedging Arrangement entered into in the ordinary course of
business to hedge or mitigate risks.

7.09 Unrestricted Subsidiary Investment. Make or maintain any investment in
common stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee or otherwise become liable
with respect to any obligations of, or make or permit to exist any investment or
any other interest in, any Unrestricted Subsidiary other than up to $375,000,000
of investment in Unrestricted Subsidiaries after the Closing Date.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) Non-Payment. The Borrower shall fail to pay (i) any amount of principal of
any Loan when due; (ii) any interest on any Loan when due and such failure shall
remain unremedied for five days; or (iii) within ten days after the same becomes
due and the Borrower shall have received written notice thereof from the
Administrative Agent or any Lender, any other amount payable hereunder or under
any other Loan Document; or

(b) Specific Covenants.

(i) The Borrower shall have failed to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(e), 6.02, 6.05 or Article VII; or

(ii) The Borrower shall have failed to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(a) or (b) or 6.04 and such failure
continues for 30 days after a Responsible Officer of the Borrower becomes aware
or, through the exercise of reasonable diligence, should have become aware of
such failure; or

 

49



--------------------------------------------------------------------------------

(c) Other Defaults. The Borrower shall have failed to perform or observe any
other covenant or agreement (not specified in subsection (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower herein or by the Borrower (or any of its officers)
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or

(e) Payment of Debt. The Borrower or any of its Restricted Subsidiaries shall
(i) fail to make any principal payment on account of any Debt (excluding the
Obligations) or Hedging Arrangement of the Borrower or such Restricted
Subsidiary (as the case may be) having an outstanding principal amount (or
notional amount in the case of a Hedging Arrangement) individually or in the
aggregate that exceeds $100,000,000 (including any interest or premium thereon),
when due (whether at scheduled maturity, upon required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
or Hedging Arrangement, or (ii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any such Debt (but not including Hedging Arrangements)
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt that
aggregates to more than $100,000,000 shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required prepayment
and other than as a consequence of the sale, pledge or other disposition by the
Borrower of Margin Stock), prior to the stated maturity thereof; or

(f) Insolvency Proceedings, Etc. (i) The Borrower or any Material Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, or the Borrower or any
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period in excess of 60 days; or (iii) there shall be commenced
against the Borrower or any Material Subsidiary any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Material Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) the
Borrower or any Material Subsidiary shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) Judgments. A final judgment or order known to the Borrower for the payment
of money in excess of $100,000,000, or its equivalent in another applicable
currency (exclusive of the amount thereof covered by insurance, provided that
the insurance carrier has acknowledged coverage), or any other final
non-monetary judgment otherwise having a Material Adverse Effect, shall be
rendered against the Borrower or any Restricted Subsidiary and not paid and
either (i) enforcement proceedings shall have

 

50



--------------------------------------------------------------------------------

been commenced upon such judgment or order and such proceedings are not being
contested in good faith or (ii) a stay of enforcement of such judgment or order
or similar relief, by reason of a pending appeal or otherwise, shall not be in
effect with respect to such judgment or order for any period of 30 consecutive
days; provided that the circumstances described in clause (i) or (ii) above, as
to such a judgment or order which is rendered by any foreign Governmental
Authority in an amount not exceeding $100,000,000 and which has not been
confirmed in any way by any Governmental Authority in the United States shall
not give rise to any Event of Default under this subsection (g) if the Lenders
shall have been furnished (promptly after the Borrower shall have knowledge of
the commencement of any such proceedings or any such 30 day period and promptly
upon obtaining knowledge of any material change in such circumstances) with a
copy (certified by a Responsible Officer of the Borrower) of a resolution
adopted by the board of directors or a committee of the board of directors of
the Borrower to the effect that, having considered the advice of counsel, it has
been determined to be in the best interests of the Borrower to permit such
circumstances to exist and directing the appropriate officers of the Borrower to
notify the Lenders of all material developments relating to such judgment or
order (including any significant modification of such determination); or

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan for which a statutory or class exemption is not available
or a private exemption therefore has not previously been obtained, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA) with respect to any Single Employer Plan,
whether or not any funding deficiency related thereto is waived, (iii) a
Reportable Event shall occur with respect to any Single Employer Plan, or
proceedings shall commence to have any Single Employer Plan terminated or to
have a trustee appointed, or a trustee shall be appointed, to administer any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Administrative
Agent, likely to result in the termination of such Plan for purposes of Title IV
of ERISA at a time when such Single Employer Plan’s liabilities exceed its
assets, (iv) any Single Employer Plan shall terminate in a “distress
termination” (as defined in Section 4041(c) of ERISA) or (v) the Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to subject the Borrower or any of its Restricted Subsidiaries to any
tax, penalty or other liabilities in the aggregate in excess of $100,000,000; or

(i) Invalidity of Loan Documents. Any provision of this Agreement or any
material provision of any other Loan Document, at any time after its execution
and delivery and for any reason other than the agreement of all the Lenders or
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control of the Borrower;

then, the Administrative Agent (A) at any time prior to the Closing Date during
which an Event of Default pursuant to Section 8.01(a) has occurred and is
continuing, shall at the request, or may with the consent of the Required
Lenders, by notice to the Borrower, declare the Commitment of each Lender to
make Loans to be terminated, whereupon the same shall forthwith terminate, and
(B) at any time following the making of the Loans on the Closing Date during
which any Event of Default has occurred and is continuing, shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower:
(i) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such

 

51



--------------------------------------------------------------------------------

Commitments and obligation shall be terminated; (ii) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and (iii) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law; provided, however, that upon the occurrence of any event
specified in subsection (f) above with respect to the Borrower or any Material
Subsidiary, the Commitment of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case pursuant to clauses (A) or (B) without further act of the
Administrative Agent or any Lender.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably (subject to Section 9.09) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any of its Affiliates.

 

52



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation (including any electronic message, posting or other distribution)
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
or all the Lenders if applicable and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Agreement expressly permits or prohibits an action
unless the Required Lenders or all the Lenders if applicable otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 and Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter either sent by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any of its Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder. Each Lender also represents

 

53



--------------------------------------------------------------------------------

that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), pro rata based on the applicable Pro Rata
Shares (at the time the claim was asserted), and hold harmless the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to the Administrative Agent or
any Agent-Related Person of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction); provided, further, however, that no action taken in accordance
with the directions of the Required Lenders or all the Lenders if applicable
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.

9.08 Administrative Agent in its Individual Capacity. MSSF and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Borrower and
its respective Affiliates as though MSSF were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, MSSF or its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or any such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, MSSF shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include MSSF in
its individual capacity.

9.09 Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, the appointment of

 

54



--------------------------------------------------------------------------------

which successor administrative agent shall be subject to the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders.

(b) Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.03 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Required Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

9.10 Other Agents, Arranger. None of the Lenders identified on the facing page
or signature pages of this Agreement as the “Arranger”, a “Co-Syndication Agent”
or a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Administrative Agent or any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

9.11 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

9.12 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file

 

55



--------------------------------------------------------------------------------

such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and its agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Section 10.04) allowed in such
judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04 and Section 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower, do
any of the following:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VIII);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document; provided, however,
that only the consent of the Required Lenders and the Borrower shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change the aggregate unpaid principal amount of the Loans which is required
for the Lenders or any of them to take any action hereunder;

(e) change the Pro Rata Share of any Lender (except for any such change
resulting from Section 3.06(b) or Section 10.15) or a Lender’s right to receive
its Pro Rata Share of payments or proceeds under Sections 2.11;

 

56



--------------------------------------------------------------------------------

(f) amend this Section 10.01 or Section 2.12, or any provision herein providing
for consent or other action by all the Lenders; or

(g) release any Guarantor from its Guarantee other than a release made in
accordance with the applicable provision of this Agreement or such Guarantee.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document and
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended, and amounts
payable to such Lender hereunder may not be permanently reduced, without the
consent of such Lender (other than reductions in fees and interest in which such
reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding the foregoing or any other provision of this
Agreement, in the event that the terms of this Agreement are required to be
modified as specified in the applicable provisions of the Fee Letter, then this
Agreement shall be deemed modified (to the extent not adverse to the Lenders) in
accordance therewith, effective immediately upon written notice thereof being
given by the Administrative Agent to the Borrower and the Lenders and without
requiring any other action to be taken hereunder.

10.02 Notices and Other Communications; Facsimile Copies; General. Unless
otherwise expressly provided herein, all notices, requests, demands, consents
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
(i) specified for notices on Schedule 10.02 in the case of the Borrower or the
Administrative Agent, (ii) set forth in the Administrative Questionnaire or the
Assignment and Acceptance executed by such Lender, in the case of any other
Lender, or (iii) in the case of the Borrower or the Administrative Agent, as
shall be otherwise designated by such party in a notice to the other parties,
and in the case of any other party, as shall be otherwise designated by such
party in a notice to the Borrower and the Administrative Agent. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by the
Administrative Agent. Any notice or other communication permitted to be given,
made or confirmed by telephone hereunder shall be given, made or confirmed by
means of a telephone call to the intended recipient at the number specified on
Schedule 10.02, it being understood and agreed that a voicemail message shall in
no event be effective as a notice, communication or confirmation hereunder.

 

57



--------------------------------------------------------------------------------

(a) Effectiveness of Facsimile/PDF Documents and Signatures. The Loan Documents
may be transmitted and/or signed by facsimile or by electronic mail in pdf form.
The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually signed originals and
shall be binding on the Borrower, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(b) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(c) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under such Article by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
incurred by the Administrative Agent, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any

 

58



--------------------------------------------------------------------------------

rights or remedies under this Agreement or the other Loan Documents (including
all such non-duplicative costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The Borrower shall not be
required to pay the fees and expenses of more than one counsel for the
Administrative Agent or any Lender under clause (b) of this section unless the
employment of separate counsel has been authorized by the Borrower (such
authorization not to be unreasonably withheld or delayed). The agreements in
this Section 10.04 shall survive the termination of the Commitments and
repayment of all other Obligations.

10.05 Indemnification by the Borrower.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify, save and hold harmless each Agent-Related Person,
the Arranger, each Lender and their respective Affiliates, directors, officers,
employees, counsel, advisors, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person relating
directly or indirectly to a claim, demand, action or cause of action that such
Person asserts or may assert against the Borrower, any of its Affiliates or any
of their respective officers or directors; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed by
the Borrower, any of its Affiliates or any other Person against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments or the use or
contemplated use of the proceeds of any Loans; (c) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (a) or
(b) above; (d) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not arising out
of the negligence of an Indemnitee, and whether or not an Indemnitee is a party
to such claim, demand, action, cause of action or proceeding; and (e) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof, by the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification from the Borrower (i) for any claim caused by its
own gross negligence, bad faith or willful misconduct, or that of any of its
Affiliates, officers, employees, advisors, or agents, as determined by a court
of competent jurisdiction by final nonappealable judgment or (ii) for any loss
or Indemnified Liabilities asserted against it by another Indemnitee, so long as
such loss or Indemnified Liability does not involve an act or omission by either
the Borrower or any of its respective affiliates and are not brought against
such Indemnitee in such capacities as an agent or Arranger or similar role under
this Agreement. The agreements in this Section 10.05 shall survive the
termination of the Commitments and repayment of all other Obligations. In no
case shall the Borrower be required to indemnify an Indemnitee in respect of any
indirect or special or consequential damages, except to the extent any such
damages are paid or payable by an Indemnitee.

(b) The Administrative Agent and each Lender agree that if any investigation,
litigation, suit, action, or proceeding is asserted or threatened in writing or
instituted against it or any other Indemnitee, or any remedial, removal or
response action is requested of it or any other Indemnitee for which the
Administrative Agent or any Lender may desire indemnity or defense hereunder,
the Administrative

 

59



--------------------------------------------------------------------------------

Agent or such Lender shall, to the extent permitted or practicable, promptly
notify the Borrower thereof in writing; provided that any failure on the part of
the Administrative Agent or any Lender to provide such notice shall not be
deemed a waiver of the rights of the Administrative Agent or any such Lender to
seek indemnity from the Borrower in respect of any such investigation,
litigation, suit, proceeding or action. The Borrower shall only be obligated to
reimburse the Indemnitees for the fees and expenses of one counsel, of
reasonable and necessary local counsel (limited to one such local counsel in
each jurisdiction) plus one specialist counsel in any applicable specialty and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel (and if reasonable and necessary, one local counsel plus one
specialist counsel in, respectively, each jurisdiction or applicable specialty)
to the affected Indemnitee.

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent, shall not be less than
$10,000,000 in the case of any assignment of a Commitment unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance,
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest

 

60



--------------------------------------------------------------------------------

assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 10.04 and 10.05); provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection (b) of this Section
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section. Upon its receipt of a duly executed Assignment and
Acceptance, the Administrative Agent shall notify the Borrower and the Lenders
of the effective date thereof.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
that are in the business of making and/or investing in commercial loans (other
than to Disqualified Institutions) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

(e) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register in the United
States on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any

 

61



--------------------------------------------------------------------------------

commitments, loans, letters of credit or other obligations under any Loan
Document) except (i) to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (ii) to the Borrower upon its request. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary

(f) A Participant shall not be entitled to receive any greater payment under
this Agreement than the Lenders would have been entitled to receive under
similar circumstances, unless the sale of the participation to such Participant
is made with the Borrower’s prior written consent. A Participant that would be a
Foreign Person if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Sections 3.01(f) and 3.08 as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h) If, after the Closing Date, the consent of the Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment threshold specified in
Section 10.07(b)), the Borrower shall be deemed to have given its consent ten
Business Days after the date written notice thereof has been delivered by the
assigning Lender to the Borrower (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such tenth Business Day
(except that there shall be no deemed consent with respect to assignment to a
Disqualified Institution).

(i) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) after
the Closing Date, an Approved Fund; and (d) any other Person (other than a
natural Person) approved by the Administrative Agent and, unless an Event of
Default specified in Section 8.01(a) or (f) has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed),
provided, however, that no Disqualified Institution and none of the Borrower,
any Subsidiary of the Borrower, or any Affiliate of the Borrower shall be an
Eligible Assignee.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to

 

62



--------------------------------------------------------------------------------

the extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) as is required in the good faith
view of the Administrative Agent or the Lenders, in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.08, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower; (g) with the prior written consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 10.08 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates, or (j) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over such Lender
or its Affiliates (including any self-regulatory authority). For the purposes of
this Section, “Information” means all information received from the Borrower or
its representatives relating to the Borrower, its Subsidiaries or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided, however, that no party hereto (nor any employee,
representative or other agent of any party) may disclose any other information
that is not relevant to understanding the tax treatment and tax structure of the
transactions contemplated by this Agreement or any other information to the
extent that such disclosure would result in a violation of any federal or state
securities laws; and provided, further, that, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, but
excluding payroll deposits and deposits held in a bona fide custodial or
fiduciary capacity for Persons not Affiliates of the Borrower) at any time held
by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Borrower against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

63



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of a counterpart signature page
via facsimile or electronic transmission (including by electronic mail in pdf
form) shall be effective as delivery of a manually executed counterpart hereof.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Loan, and shall continue in
full force and effect as long as any Loan or any other Obligation shall remain
unpaid or unsatisfied.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Removal and Replacement of Lenders.

(a) If (i) any Lender is a Defaulting Lender, (ii) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained or (iii) under any other circumstances set forth herein
providing that the Borrower shall have the right to remove or replace a Lender
as a party to this Agreement, the Borrower may, upon notice to such Lender and
the Administrative Agent, (1) remove such Lender by terminating (on a
non-ratable basis) such Lender’s Commitment or (2) replace such Lender by
causing such Lender to assign its

 

64



--------------------------------------------------------------------------------

Commitment (without payment of any assignment fee) pursuant to Section 10.07(b)
to one or more other Lenders or Eligible Assignees procured by the Borrower;
provided, however, that (w) if the Borrower elects to exercise such right with
respect to any Lender pursuant to Section 3.06(b), it shall be obligated to
remove or replace, as the case may be, all Lenders that have made similar
requests for compensation pursuant to Section 3.01 or 3.04, (x) if the Borrower
elects to exercise such right with respect to any Non-Consenting Lender, it
shall be obligated to remove or replace, as the case may be, all other Lenders
whose consent was required but not obtained with respect to the applicable
amendment, modification, termination, waiver or consent, (y) the Borrower may
not elect to exercise such right with respect to any Lender seeking payment or
reimbursement for Taxes pursuant to Section 3.01 during the six months
immediately following the designation by the Borrower of the Borrower not
organized in the United States to the extent that (A) such Taxes result from the
designation by the Borrower of the Borrower not organized in the United States,
and (B) such Lender uses its commercially reasonable efforts to mitigate or
eliminate such Taxes after such designation, including without limitation making
appropriate filings with Governmental Authorities in the jurisdiction in which
the Borrower is organized and (z) the Borrower shall, or shall cause the
Borrower or assignee Lender to, as a condition to such replacement or removal,
(1) pay in full all principal, accrued interest, accrued fees and other amounts
owing to such Lender through the date of termination or assignment (including
any amounts payable pursuant to Section 3.05), and (2) release such Lender from
its obligations under the Loan Documents. Any Lender being replaced shall
execute and deliver an Assignment and Acceptance with respect to such Lender’s
Commitment and outstanding Loans. The Administrative Agent shall distribute an
amended Schedule 2.01, which shall be deemed incorporated into this Agreement,
to reflect changes in the identities of the Lenders and adjustments of their
respective Commitments and Pro Rata Shares resulting from any such removal or
replacement.

(b) This Section shall supersede any provision in Section 10.01 to the contrary.

10.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT THE LAWS OF THE STATE OF DELAWARE
SHALL GOVERN IN DETERMINING (I) WHETHER THE EXELIS ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, (II)
WHETHER AN ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT HAS OCCURRED AND
(III) COMPLIANCE WITH ANY ACQUISITION AGREEMENT REPRESENTATIONS; PROVIDED,
FURTHER, THAT THE ADMINISTRATIVE AGENT AND EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE

 

65



--------------------------------------------------------------------------------

AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE
(WHICH IF NOT MADE BY PERSONAL SERVICE SHALL ALSO BE COPIED TO THE BORROWER AT
ITS ADDRESS SET FORTH IN SCHEDULE 10.02).

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.18 Waiver of Right to Consequential Damages.

(a) Except as specifically permitted pursuant to Section 10.05, to the extent
permitted by applicable Law, each party to this Agreement shall not assert, and
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.

(b) Neither the Borrower nor any Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Syndtrak, Intralinks or any other Internet or intranet website or other
information platform, except as a result of the Borrower’s or such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Patriot Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors which information includes the name and address of
the Borrower and such Guarantor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the Guarantors in accordance with the Patriot Act. The Borrower shall, and shall
cause each Guarantor to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

66



--------------------------------------------------------------------------------

10.21 Unrestricted Subsidiaries. After the Closing Date, the Borrower shall have
the right to designate any Subsidiary from time to time as an “Unrestricted
Subsidiary” for purposes of this Agreement, within 30 days after the creation or
acquisition of such Subsidiary, by giving written notice thereof to the
Administrative Agent so long as no Default or Event of Default has occurred and
is continuing or, after giving pro forma effect thereto, would result therefrom
(including under Section 7.06). The Borrower may redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary so long as no Default or Event of Default
has occurred and is continuing or would result therefrom; provided, that such
Restricted Subsidiary may not thereafter be redesignated as an Unrestricted
Subsidiary.

10.22 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges their Affiliates’
understanding that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders are arm’s-length commercial transactions
between the Borrower and its respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
deemed appropriate, and (C) the Borrower is capable of evaluating and
understanding, and each understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Administrative Agent and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its respective Affiliates, or any other
Person, and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and each of the Administrative Agent and the Lenders
has no obligation to disclose any of such interests to the Borrower or any of
its respective Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HARRIS CORPORATION, as Borrower By: /s/ Miguel A. Lopez  

 

Name: Miguel A. Lopez Title: Senior Vice President and Chief Financial Officer

By:

/s/ Charles J. Greene  

 

Name: Charles J. Greene Title: Vice President, Tax and Treasurer



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender By:

/s/ Subhalakshmi Ghosh-Kholi

Name: Subhalakshmi Ghosh-Kholi Title: Authorized Signatory



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:

/s/ James M. Walsh

Name: James M. Walsh Title: Vice President & Managing Director



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:

/s/ David Fournier

Name: David Fournier Title: Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Scott Santa Cruz

Name: Scott Santa Cruz Title: Managing Director



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC., as a Lender By:

/s/ Nancy DelGenio

Name: Nancy DelGenio Title: Managing Director



--------------------------------------------------------------------------------

Bank of America, N.A. as a Lender By:

/s/ Kenneth J. Beck

Name: Kenneth J. Beck Title: Director



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

 

Borrower’s Senior Debt Rating
(S&P/Moody’s/Fitch)

   Applicable Rate      Closing Date through
89 days after Closing
Date      90 days after Closing Date
through 179 days after
Closing Date      180 days after Closing Date
through 269 days after
Closing Date      270 days after Closing
Date and thereafter      Base Rate
Loans      Eurodollar
Loans      Base Rate
Loans      Eurodollar
Loans      Base Rate
Loans      Eurodollar
Loans      Base Rate
Loans      Eurodollar
Loans  

Rating Level 1: ³ BBB+/Baa1/BBB+

     12.5 bps         112.5 bps         37.5 bps         137.5 bps         62.5
bps         162.5 bps         112.5 bps         212.5 bps   

Rating Level 2: BBB/Baa2/BBB

     25.0 bps         125.0 bps         50.0 bps         150.0 bps         75.0
bps         175.0 bps         125.0 bps         225.0 bps   

Rating Level 3: BBB-/Baa3/BBB-

     50.0 bps         150.0 bps         75.0 bps         175.0 bps         100.0
bps         200.0 bps         150.0 bps         250.0 bps   

Rating Level 4: BB+/Ba1/BB+

     75.0 bps         175.0 bps         100.0 bps         200.0 bps        
125.0 bps         225.0 bps         175.0 bps         275.0 bps   

Rating Level 5: £ BB/Ba2/BB

     100.0 bps         200.0 bps         125.0 bps         225.0 bps        
150.0 bps         250.0 bps         200.0 bps         300.0 bps   



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Commitment Party

   Commitment  

Morgan Stanley Senior Funding, Inc.

     $984,480,000.00   

Citibank, N.A.

     $262,500,000.00   

SunTrust Bank

     $218,820,000.00   

Wells Fargo Bank, National Association

     $218,820,000.00   

HSBC Bank USA, National Association

     $218,820,000.00   

Bank of America, N.A.

     $196,560,000.00      

 

 

 

Total:

$ 2,100,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

Plaintiff’s Class Action Complaint, ECF No. 1, McGill v. Hake, No. 1:15-cv-00217
(S.D. Ind.), filed Feb. 12, 2015.



--------------------------------------------------------------------------------

SCHEDULE 10.02

EUROCURRENCY AND DOMESTIC LENDING OFFICES,

ADDRESSES FOR NOTICES

HARRIS CORPORATION

Harris Corporation

1025 West NASA Boulevard

Melbourne, FL 32919

 

Attention: Charles J. Greene, Vice President, Tax and Treasurer

Telephone: (321) 727-9268

Facsimile: (321) 727-9648

Email: cgreene@harris.com

Website: www.harris.com

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

Administrative Agent—Lending and Administrative Notices

 

(for payments and Requests for Credit Extensions)

 

Morgan Stanley Senior Funding, Inc.

1 New York Plaza, 41st floor

New York, NY 10004

Attention: Global Loans Services Agency Team

Facsimile: (212) 507-6690

Email: msagency@morganstanley.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans                     ¨ A conversion or continuation of
Loans

 

  1. On                                          (a Business Day).

 

  2. In the principal amount of $            .

 

  3. At [Base Rate][Eurodollar Rate].

 

  4. For Eurodollar Rate Loans: with an Interest Period of                 
months.

 

  5. If applicable, the Loan from which the requested Loan will be converted or
continued:                                                  .

 

  6. The Borrower requests that the proceeds of the Borrowing requested hereby
be wire transferred to the accounts of the following Persons at the financial
institutions indicated below:

 

Amount   Name   Account   Address [                    ]  
[                    ]   [                    ]   [                    ]

Other than in connection with a conversion or continuation of Loans, the
undersigned hereby certifies that the following statements are and will be true
and correct on the date of the Loans requested above, both before and after
giving effect to the Loans requested above:

(a) Each of the Acquisition Agreement Representations and the Specified
Representations are true and correct in all material respects (except
Acquisition Agreement Representations and Specified Representations that are
qualified by materiality, which shall be true and correct) at the time of, and
after giving effect to the Loans requested above; and

(b) No Specified Default exists at the time of, and after giving effect to the
Loans requested above.

 

A-1



--------------------------------------------------------------------------------

HARRIS CORPORATION By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

Pursuant to Section 4.02(h)(ii) of the 364-Day Bridge Term Loan Agreement, dated
as of March 16, 2015 (the “Agreement”), by and among Harris Corporation, a
Delaware corporation (the “Borrower”), each Lender from time to time party
thereto, and Morgan Stanley Senior Funding, Inc., as Administrative Agent for
the Lenders, the undersigned hereby certifies, solely in such undersigned’s
capacity as chief financial officer of the Borrower, and not individually, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Agreement, and after
giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Agreement.

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

HARRIS CORPORATION By:                                     
                                                             Name: Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated         , 20[    ]

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Bridge Loan Agreement identified
below (as amended, the “Bridge Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Bridge Loan Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Bridge Loan
Agreement (including without limitation any guarantees included in respect
thereof), and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Bridge Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.

 

1. Assignor:                                                                  
                                                                  2. Assignee:
                                                                 
                                                                  [Assignee is
an [Affiliate][Approved Fund] of [identify Lender] 3. Borrower: Harris
Corporation, a Delaware corporation. 4. Administrative Agent: Morgan Stanley
Senior Funding, Inc., as the administrative agent under the Bridge Loan
Agreement

 

C-1



--------------------------------------------------------------------------------

5.    Bridge Loan Agreement:    The $2,100,000,000 364-Day Bridge Term Loan
Agreement dated as of March 16, 2015, among the Borrower, the Lenders party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent for the
Lenders. 6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]    Aggregate Amount
of Commitment/
Loans for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/
Loans      CUSIP Number
(if applicable)       $         $           %             $         $          
%             $         $           %      

 

[7.    Trade Date:                                          
                          ]

[Page break]

 

C-2



--------------------------------------------------------------------------------

Effective Date:                              , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:

 

Title: [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:

 

Title: [NAME OF ASSIGNEE] By:

 

Title:

 

[Consented to and Accepted]1 [Acknowledged]: MORGAN STANLEY SENIOR FUNDING,
INC.,     as Administrative Agent By:

 

Title:

 

1  To be added unless such assignment is to (x) a Lender, (y) an Affiliate of a
Lender or (z) following the Closing Date, an Approved Fund.

 

C-3



--------------------------------------------------------------------------------

[Consented to and Accepted: HARRIS CORPORATION By:

 

Title:                      ]2

 

 

2  To be added unless (1) an Event of Default under Section 8.01(a) or (f) of
the Bridge Loan Agreement has occurred and is continuing at the time of
assignment or (2) such assignment is to (x) a Lender, (y) an Affiliate of a
Lender or (z) following the Closing Date, an Approved Fund.

 

C-4



--------------------------------------------------------------------------------

ANNEX 1

364-DAY BRIDGE TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Bridge Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Bridge Loan Agreement, (ii) it meets all
the requirements to be an assignee under Section 10.07 of the Bridge Loan
Agreement (subject to such consents, if any, as may be required thereunder) and
is not a Disqualified Institution, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Bridge Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Bridge Loan Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Person attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Bridge Loan Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

C-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent. This
Compliance Certificate is delivered pursuant to Section 6.04 of the Agreement.

The undersigned Responsible Officer hereby certifies on behalf of the Borrower
as of the date hereof that he/she is the                          of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the quarterly unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.

2. [select one:]

[To the knowledge of the undersigned during such fiscal period, (x) the Borrower
has in all material respects observed or performed all of its covenants and
other agreements and satisfied every condition contained in the Loan Documents
to be observed, performed or satisfied by them, and (y) there is no Event of
Default]

—or—

 

D-1



--------------------------------------------------------------------------------

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

HARRIS CORPORATION By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ amounts set forth in the right-hand columns are in 000’s)

 

     Harris Corporation
and all Subsidiaries      Unrestricted
Subsidiaries      Harris Corporation
and Restricted
Subsidiaries  

I. Section 7.06 – Consolidated Total Indebtedness to Total Capital.

        

A. Consolidated Total Indebtedness at the Statement Date:

        

1. All amounts which would be included as Debt of the Borrower and its
Restricted Subsidiaries (determined on a consolidated basis in accordance with
GAAP) as of the Statement Date (excluding Excluded Financial Covenant Debt and
pension liabilities):

   $ ____________       $ ____________       $ ____________   

2. The capitalized amount of remaining lease payments under any Synthetic Lease
Obligation of the Borrower and its Restricted Subsidiaries that would appear on
a balance sheet of such Person prepared as of the Statement Date in accordance
with GAAP if such lease were accounted for as a capital lease:

   $ ____________       $ ____________       $ ____________   

3. Sum of Lines I.A.1 and I.A.2:

   $ ____________       $ ____________       $ ____________   

B. Total Capital:

        

 

D-3



--------------------------------------------------------------------------------

1. The Total Shareholders’ Equity of the Borrower and its Subsidiaries that
would be reflected on the Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, including without duplication the
minority-interest in Subsidiaries that are not wholly owned by the Borrower and
excluding all equity interest in the Unrestricted Subsidiaries:

$ ____________    $ ____________    $ ____________   

2. Consolidated Total Indebtedness (Line I.A.3):

$ ____________    $ ____________    $ ____________   

3. Total Capital: (Line I.B.1 + Line I.B.2):

$ ____________    $ ____________    $ ____________   

C. Actual ratio of Consolidated Total Indebtedness to Total Capital at the end
of the Subject Period (Line I.A.3 to Line I.B.3):

  ___ to 1.00   

D. Maximum permitted ratio of Consolidated Total Indebtedness to Total Capital:

$ ____________    $ ____________      ___ to 1.00   

II. Section 7.01(s) – Liens other than Permitted Liens

A. The aggregate amount of Debt and other indebtedness secured by any Liens
permitted under Section 7.01(s) of the Agreement:

$ ____________    $ ____________    $ ____________   

B. The aggregate monetary obligations in respect of transactions permitted
pursuant to the proviso of Section 7.03 of the Agreement:

$ ____________    $ ____________    $ ____________   

C. The applicable amount of all Securitizations of the Borrower and its
Restricted Subsidiaries:

$ ____________    $ ____________    $ ____________   

D. Sum of Lines II.A, II.B, and II.C:

$ ____________    $ ____________    $ ____________   

E. Total Capital (Line I.B.3):

$ ____________    $ ____________    $ ____________   

F. 25% of Total Capital (25% of Line II.E):

$ ____________    $ ____________    $ ____________   

G. Excess (deficiency) (Line II.D – Line II.F):

$ ____________    $ ____________    $ ____________   

 

D-4



--------------------------------------------------------------------------------

III Section 7.03 – Sale and Leaseback.

A. The aggregate monetary obligations in respect of all transactions subject to
Section 7.03 of the Agreement, including the proposed sale-leaseback
transaction:

$ ____________    $ ____________    $ ____________   

B. The aggregate amount of Debt secured by any Liens permitted by Section
7.01(s) of the Agreement:

$ ____________    $ ____________    $ ____________   

C. The applicable amount of all Securitizations of the Borrower and all of its
Restricted Subsidiaries (Line II.C):

$ ____________    $ ____________    $ ____________   

D. Sum of Lines III.A, III.B, and III.C:

$ ____________    $ ____________    $ ____________   

E. 25% of Total Capital (Line II.F):

$ ____________    $ ____________    $ ____________   

F. Excess (deficiency) (Line III.D – Line III.E):

$ ____________    $ ____________    $ ____________   

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTEE

GUARANTEE

Dated as of [    ], 20[    ]

among

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,

as Guarantors,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

E-1



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page   SECTION 1.    Guarantee; Limitation of Liability      3
   SECTION 2.    Guarantee Absolute      4    SECTION 3.    Waivers and
Acknowledgments      5    SECTION 4.    Subrogation      6    SECTION 5.   
Representations and Warranties      6    SECTION 6.    Covenants      7   
SECTION 7.    Guarantee Supplements, Etc      7    SECTION 8.    Notices, Etc   
  7    SECTION 9.    No Waiver; Remedies      7    SECTION 10.    Right of
Set-off      7    SECTION 11.    Continuing Guarantee; Assignments under the
Bridge Loan Agreement      8    SECTION 12.    Fees and Expenses;
Indemnification      8    SECTION 13.    Subordination      8    SECTION 14.   
Right of Contribution      9    SECTION 15.    Execution in Counterparts      9
   SECTION 16.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc      10
   SECTION 17.    Severability      10    SECTION 18.    Headings      11   
SECTION 19.    Guarantee Enforceable by Administrative Agent      11   

 

Exhibit A     Guarantee Supplement

 

 

E-2



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE dated as of [ ], 20[ ] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guarantee”) among
the Persons listed on the signature pages hereof and the Additional Guarantors
(as defined in Section 7(b)) (such Persons so listed and the Additional
Guarantors being, collectively, the “Guarantors” and, individually, a
“Guarantor”) in favor of Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Lenders (as defined below).

PRELIMINARY STATEMENTS

Reference is hereby made to that certain 364-Day Bridge Term Loan Agreement
dated as of March 16, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the “Bridge
Loan Agreement”), among Harris Corporation, a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent. Terms used but not otherwise defined herein shall have the
meanings set forth in the Bridge Loan Agreement.

WHEREAS, it is a requirement under certain circumstances set forth in
Section 6.14 of the Bridge Loan Agreement that each Guarantor shall have
executed and delivered this Guarantee and the Lenders would not have provided
the Loans without such requirement.

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and, accordingly, desires to execute this Guarantee in order to satisfy
the requirements described in the preceding paragraph and to induce the Lenders
to make Loans from time to time.

NOW, THEREFORE, in consideration of the premises, the other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Lenders and each Guarantor, jointly
and severally with each other Guarantor, hereby covenants and agrees as follows:

SECTION 1. Guarantee; Limitation of Liability

(a) Each Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably guarantees, as a primary obligor and not merely as a surety, the
full and punctual payment when due and performance, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower and any other Guarantor now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee or any other Loan Document, to the extent reimbursable under
Section 10.04 of the Bridge Loan Agreement. Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
or any other Guarantor to any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower or any other Guarantor.

 

E-3



--------------------------------------------------------------------------------

(b) Each Guarantor, the Administrative Agent and each other Lender, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to such Guarantor. To effectuate
the foregoing intention, by acceptance of the benefits of this Guarantee, the
Administrative Agent, the other Lenders and the Guarantors hereby irrevocably
agree that the obligations of each Guarantor under this Guarantee at any time
shall be limited to the maximum amount as will result in the obligations of such
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance or subject to avoidance under Debtor Relief Laws or any similar
foreign, federal or state law, in each case applicable to such Guarantor.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lenders under or in respect of the Loan Documents.

SECTION 2. Guarantee Absolute. Each Guarantor agrees its guarantee constitutes a
guarantee of payment when due of the Guaranteed Obligations and not of
collection, which will be paid strictly in accordance with the terms of the Loan
Documents, to the fullest extent permitted by applicable law. The obligations of
each Guarantor under or in respect of this Guarantee are independent of the
Guaranteed Obligations or any other obligations of the Borrower or any other
Guarantor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against the Borrower or
any Guarantor or whether the Borrower or any Guarantor is joined in any such
action or actions. The liability of each Guarantor under this Guarantee shall be
irrevocable, absolute and unconditional and shall not be affected or impaired by
any circumstance or occurrence whatsoever irrespective of, and each Guarantor
hereby irrevocably waives any defenses (other than a defense of payment in full
in cash of the Guaranteed Obligations (excluding contingent obligations as to
which no claim has been made) or the release of this Guarantee in accordance
with any relevant release provisions in the Loan Documents) it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability, at any time, of any Loan Document
(including this Guarantee) or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Borrower or any Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any Guarantor
or any of their respective Subsidiaries or otherwise;

(c) any change, restructuring or termination of the corporate structure or
existence of the Borrower, any Guarantor or any of their respective
Subsidiaries;

(d) any failure of any Lender to disclose to the Borrower any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower or any Guarantor now or
hereafter known to such Lender;

(e) the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Supplement (as hereinafter defined) or any other guarantee or
agreement or the release or reduction of liability of any Guarantor or any other
guarantor or surety with respect to the Guaranteed Obligations;

 

E-4



--------------------------------------------------------------------------------

(f) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;

(g) any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations), any act or omission, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, the Borrower, any Guarantor or any other guarantor or
surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Lender or any
other Person upon the insolvency, bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrower, any Guarantor or otherwise, all
as though such payment had not been made. For the avoidance of doubt this
paragraph shall survive the termination of this Guarantee.

SECTION 3. Waivers and Acknowledgments

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that any Lender exhaust any right or take any action against the
Borrower, any Guarantor or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature (in accordance with the terms hereof) and applies to all Guaranteed
Obligations, whether existing now or in the future; provided that such Guarantor
shall be automatically released from this Guarantee upon such Guarantor no
longer being required to provide a Guarantee in accordance with Section 6.14 of
the Bridge Loan Agreement.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, limits, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor, (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder, (iii) any right to proceed against the Borrower, any
Guarantor or any other party and (iv) any right to proceed against or exhaust
any security held from the Borrower or any other party.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower, any Guarantor or any of
their respective Subsidiaries now or hereafter known by such Lender. Each
Guarantor acknowledges that the Lenders shall have no obligation to investigate
the financial condition or affairs of the Borrower, any Guarantor or any of
their respective Subsidiaries.

 

E-5



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any right
(i) to require the Administrative Agent or any of the Lenders to first proceed
against, initiate any actions before a court or any other judge or authority, or
enforce any other rights or security or claim payment from the Borrower or any
other person, before claiming any amounts due from such Guarantor hereunder;
(ii) to which it may be entitled to have the assets of the Borrower or any other
person first be used, applied or depleted as payment of the Borrower’s
obligations, prior to any amount being claimed from or paid by such Guarantor
hereunder; and (iii) to which it may be entitled to have claims against it, or
assets to be used or applied as payment, divided between the Borrower and such
Guarantor (including other Guarantors).

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits and with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

(g) Each Guarantor confirms that it is aware of the content of the Bridge Loan
Agreement and acknowledges and agrees that this Guarantee and any and all of its
obligations under the Loan Documents shall be subject in all respects to the
provisions set forth in the Bridge Loan Agreement as such provisions relate to
and are applicable to such Guarantor (in any capacity).

SECTION 4. Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations (other than contingent
obligations that are not yet due and payable), and the expiration or termination
of any commitments or other obligations of the Lender to make financial
accommodations available to the Borrower under the Loan Documents, such
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Guarantor of the guarantee in this Section 4, whether by
subrogation or otherwise, against the Borrower or any other Guarantor.

SECTION 5. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) Each Guarantor (i) is a corporation or limited liability company duly
incorporated or organized, validly existing and (b) in good standing under the
laws of its jurisdiction of incorporation or organization.

(b) The execution, delivery and performance by each Guarantor of this Guarantee
(i) is within such Guarantor’s corporate or analogous powers, (ii) has been duly
authorized by all necessary corporate or analogous action, and (iii) does not
contravene (x) such Guarantor’s Organization Documents, (y) any applicable Laws
or (z) any material contractual restriction binding on such Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery and performance by each Guarantor of this Guarantee.

(d) This Guarantee is the legal, valid and binding obligation of each Guarantor
enforceable against such Guarantor in accordance with its respective terms
except that such enforcement may be limited by applicable Debtor Relief Laws.

 

E-6



--------------------------------------------------------------------------------

SECTION 6. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and the expiration or termination
of all Commitments, such Guarantor will perform and observe, and cause each of
its respective Restricted Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents applicable to such
Guarantor on its or their part to be performed or observed or that the Borrower
has agreed to cause such Guarantor or such Restricted Subsidiaries to perform or
observe.

SECTION 7. Guarantee Supplements, Etc. It is understood and agreed that any
Guarantor that is required to execute a counterpart of this Guarantee after the
date hereof pursuant to the Bridge Loan Agreement shall upon the execution and
delivery by any Person of a guarantee supplement in substantially the form of
Exhibit A hereto (each, a “Guarantee Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guarantee to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Guarantee,” “hereunder,” “hereof” or words of like import referring to
this Guarantee, and each reference in any other Loan Document to “thereunder,”
“thereof” or words of like import referring to this Guarantee, shall mean and be
a reference to this Guarantee as supplemented by such Guarantee Supplement.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered as follows: if to any Guarantor, addressed to it in
care of the Borrower at its address specified in Section 10.02 of the Bridge
Loan Agreement; if to the Administrative Agent or any Lender, at its address
specified in Section 10.02 of the Bridge Loan Agreement or at such other address
as shall be designated by the recipient in a written notice to each other party.
All such notices and other communications shall be deemed to be given or made at
such time as shall be set forth in Section 10.02 of the Bridge Loan Agreement.

SECTION 9. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under Section 8.01(a) of the Bridge Loan Agreement, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender, to or for the credit or the account of any Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing hereunder or under the other Loan Documents, irrespective of whether
the Administrative Agent or such Lender shall have made any demand under this
Guarantee or any other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 10 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have. This Section 10 is subject to the terms and
conditions set forth in Section 10.09 of the Bridge Loan Agreement.

 

E-7



--------------------------------------------------------------------------------

SECTION 11. Continuing Guarantee; Assignments under the Bridge Loan Agreement.
This Guarantee is a continuing Guarantee and shall (a) remain in full force and
effect until the termination of all of the Commitments and the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee (other than contingent obligations that are not yet due and payable)
and the Lenders have no further commitment to lend under the Bridge Loan
Agreement, (b) be binding upon each Guarantor, its successors and assigns and
(c) bind and inure to the benefit of and be enforceable by the Lenders and their
permitted successors, permitted transferees and permitted assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Bridge Loan Agreement (including, without limitation, all
or any portion of its Commitments, the Loans owing to it and the promissory note
or promissory notes held by it) to any other Person in accordance with
Section 10.07 of the Bridge Loan Agreement, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 10.07 of the Bridge Loan Agreement. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders, other than pursuant to a transaction permitted by the
Bridge Loan Agreement and consummated in accordance with the terms and
conditions contained therein.

SECTION 12. Fees and Expenses; Indemnification

(a) Each Guarantor, jointly and severally, agrees to reimburse the
Administrative Agent for its fees and expenses incurred hereunder to the extent
provided in Section 10.04 of the Bridge Loan Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
“Guarantors.”

(b) Each Guarantor agrees to indemnify the Indemnified Parties to the extent
provided in Section 10.05 of the Bridge Loan Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
“Guarantors”.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby. The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Guarantee, any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the other Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Guarantee or any other Loan Document, any resignation of the Administrative
Agent or any investigation made by or on behalf of the Administrative Agent or
any other Lender. All amounts due under this Section 12 shall be payable within
30 days after written demand therefor.

SECTION 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations now or hereafter owing to such Guarantor by
the Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 13(a), a Guarantor may receive regularly scheduled payments from the
Borrower or any other Guarantor on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default under
the Bridge Loan Agreement (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to the Borrower or any
Guarantor), unless the Administrative Agent otherwise agrees, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

 

E-8



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to the Borrower or any Guarantor, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower or any Guarantor), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lenders
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guarantee.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to the Borrower or any
Guarantor) the Administrative Agent is authorized and empowered (but without any
obligation to do so), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 14. Right of Contribution

(a) Each Guarantor agrees that to the extent that any Guarantor shall have paid
more than its proportionate share of any payment made hereunder in respect of
any Guaranteed Obligation of any other Guarantor, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
which has not paid its proportionate share of such payment.

(b) Each Guarantor’s right of contribution under this Section 14 shall be
subject to the terms and conditions of Section 4. The provisions of this
Section 14 shall in no respect limit the obligations and liabilities of the
Borrower or any Guarantor to the Administrative Agent and the Lenders, and each
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Guarantor hereunder. Each Guarantor agrees to
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.

SECTION 15. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee and each amendment, waiver and consent with
respect hereto by telecopier or other electronic transmission shall be effective
as delivery of an original executed counterpart thereof.

 

E-9



--------------------------------------------------------------------------------

SECTION 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE BRIDGE LOAN AGREEMENT. NOTHING IN
THIS GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 17. Severability. If any provision of this Guarantee is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guarantee shall not be affected or impaired
thereby and (b) the parties shall endeavour in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

E-10



--------------------------------------------------------------------------------

SECTION 18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.

SECTION 19. Guarantee Enforceable by Administrative Agent. Notwithstanding
anything to the contrary contained elsewhere in this Guarantee, the Lenders
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders and that no other Lender shall
have any right individually to seek to enforce or to enforce this Guarantee, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent. The Lenders further agree that this Guarantee may not
be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

[Remainder of page left intentionally blank]

 

E-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GUARANTORS] By:

 

Name: Title:

 

Acknowledged and Agreed,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:

 

Name: Title:

 

E-12



--------------------------------------------------------------------------------

EXHIBIT A

Guarantee Supplement

FORM OF GUARANTEE SUPPLEMENT

___________ __, _____

Morgan Stanley Senior Funding, Inc.

[    ]

Email: [    ]

Fax: [    ]

Attention: [    ]

Ladies and Gentlemen:

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Bridge Loan Agreement;” the terms
defined therein being used herein as therein defined), among Harris Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent and
(ii) that certain Guarantee dated as of [ ], 20[ ] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
together with this Guarantee Supplement (this “Guarantee Supplement”), the
“Guarantee”), among the Guarantors party thereto and the Administrative Agent.
The capitalized terms defined in the Guarantee or in the Bridge Loan Agreement
and not otherwise defined herein are used herein as therein defined.

Section 1. Guarantee; Limitation of Liability.

(a) The undersigned hereby, jointly and severally with the other Guarantors
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely as a surety, the full and punctual payment when due and performance,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower and any
other Guarantor now or hereafter existing, including, without limitation, all
obligations under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee Supplement, the Guarantee or any other Loan Document, to the
extent reimbursable under Section 10.04 of the Bridge Loan Agreement. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower and any other Guarantor to the Lenders under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such other Guarantor.

 

E-13



--------------------------------------------------------------------------------

(b) The Administrative Agent and any other Lender, hereby confirms that it is
the intention of all such Persons that this Guarantee Supplement, the Guarantee
and the obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of any Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to such Guarantor. To
effectuate the foregoing intention, by acceptance of the benefits of this
Guarantee Supplement and the Guarantee, the Lenders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor under this Guarantee
Supplement and the Guarantee at any time shall be limited to the maximum amount
as will result in the obligations of such Guarantor under this Guarantee
Supplement and the Guarantee not constituting a fraudulent transfer or
conveyance or subject to avoidance under Debtor Relief Laws or any similar
foreign, federal or state law, in each case applicable to such Guarantor.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lenders under this
Guarantee Supplement, the Guarantee or any other guarantee, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and any other Guarantor, as applicable, so as to maximize
the aggregate amount paid to the Lenders under or in respect of the Loan
Documents.

Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guarantee to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guarantee to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Guarantee to the same
extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guarantee Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE SUPPLEMENT, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

E-14



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE BRIDGE LOAN AGREEMENT. NOTHING IN
THIS GUARANTEE SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Name: Title:

 

Acknowledged and Agreed,

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

By:

 

Name: Title:

 

E-15



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Recipients That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank for purposes of
Section 881(c)(3)(A) of the Code, (iii) it is not a 10% shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of
the Code, and (iv) it is not a controlled foreign corporation that is related to
the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any
successor form thereto. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                              , 20[    ]

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Participant Recipients That Are Not Partnerships For U.S.
Federal Income Tax Purposes)

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank for purposes of Section 881(c)(3)(A) of the Code, (iii) it is not a
10% shareholder of the Borrower within the meaning of Section 871(h)(3)(B) or
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any successor form
thereto. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                          , 20[    ]

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                              , 20[    ]

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Recipients That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain 364-Day Bridge Term Loan Agreement, dated as
of March 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                              , 20[    ]

 

F-4-1